Exhibit 10.1

 

EXECUTION COPY

 

 

CUSIP No. #                      

 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

Dated as of December 5, 2005

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender,

 

JPMORGAN CHASE BANK, N.A. and THE BANK OF NEW YORK,
as Co-Syndication Agents,

 

U.S. BANK NATIONAL ASSOCIATION and ING CAPITAL, LLC,
as Co-Documentation Agents,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

 

BANC OF AMERICA SECURITIES LLC
 Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

 

 

 

1.2.

Other Definitional and Interpretive Provisions

18

 

 

 

1.3.

Accounting Terms

18

 

 

 

1.4.

Allocation of Loans and Commitments

19

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

19

 

 

 

2.1.

Commitments

19

 

 

 

2.2.

Procedure for Borrowing

20

 

 

 

2.3.

Increase of Commitments

20

 

 

 

2.4.

Commitment Fee

21

 

 

 

2.5.

Termination or Reduction of Commitments

21

 

 

 

2.6.

Repayment of Loans; Evidence of Debt

22

 

 

 

2.7.

Swingline Loans

22

 

 

 

2.8.

Procedure for Swingline Borrowing and Prepayment; Refunding of Swingline Loans

23

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

25

 

 

 

3.1.

Optional Prepayments

25

 

 

 

3.2.

Mandatory Commitment Reductions; Mandatory Prepayments

25

 

 

 

3.3.

Conversion and Continuation Options

25

 

 

 

3.4.

Minimum Amounts and Maximum Number of Tranches

26

 

 

 

3.5.

Interest Rates and Payment Dates

26

 

 

 

3.6.

Computation of Interest and Fees

27

 

 

 

3.7.

Inability to Determine Interest Rate

27

 

 

 

3.8.

Pro Rata Treatment and Payments

27

 

 

 

3.9.

Illegality

28

 

 

 

3.10.

Requirements of Law

29

 

 

 

3.11.

Taxes

30

 

 

 

3.12.

Indemnity

32

 

 

 

3.13.

Change of Lending Office

32

 

 

 

3.14.

Replacement of Lenders

32

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

33

 

 

 

4.1.

Financial Condition

33

 

 

 

4.2.

No Change

34

 

 

 

4.3.

Corporate Existence; Compliance with Law

34

 

 

 

4.4.

Corporate Power; Authorization; Enforceable Obligations

34

 

 

 

4.5.

No Legal Bar

34

 

 

 

4.6.

No Material Litigation

35

 

 

 

4.7.

No Default

35

 

 

 

4.8.

Ownership of Property; Liens

35

 

 

 

4.9.

Taxes

35

 

 

 

4.10.

Federal Regulations

35

 

 

 

4.11.

ERISA

35

 

 

 

4.12.

Investment Company Act; Investment Advisers Act

36

 

 

 

4.13.

Investment Advisory Agreements

36

 

 

 

4.14.

Subsidiaries and Other Ownership Interests

37

 

 

 

4.15.

Use of Proceeds

37

 

 

 

4.16.

Accuracy and Completeness of Information

37

 

 

 

4.17.

Pledge Agreements

37

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

37

 

 

 

5.1.

Conditions to Effectiveness

37

 

 

 

5.2.

Conditions to Each Loan

39

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

40

 

 

 

6.1.

Financial Statements

40

 

 

 

6.2.

Certificates; Other Information

41

 

 

 

6.3.

Payment of Obligations

43

 

 

 

6.4.

Conduct of Business and Maintenance of Existence

43

 

 

 

6.5.

Maintenance of Property; Insurance

43

 

 

 

6.6.

Inspection of Property; Books and Records; Discussions

44

 

 

 

6.7.

Notices

44

 

 

 

6.8.

Stock Pledges

45

 

 

 

6.9.

Guarantees

46

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 7.

NEGATIVE COVENANTS

46

 

 

 

7.1.

Financial Condition Covenants

46

 

 

 

7.2.

Limitation on Indebtedness

46

 

 

 

7.3.

Limitation on Liens

48

 

 

 

7.4.

Limitation on Guarantee Obligations

49

 

 

 

7.5.

Limitation on Fundamental Changes

49

 

 

 

7.6.

Limitation on Sale of Assets

50

 

 

 

7.7.

Limitation on Leases

50

 

 

 

7.8.

Limitation on Dividends

50

 

 

 

7.9.

Limitation on Capital Expenditures

51

 

 

 

7.10.

Limitation on Investments, Loans and Advances

51

 

 

 

7.11.

Limitation on Payments of Subordinated Indebtedness

52

 

 

 

7.12.

Restriction on Amendments to Revenue Sharing Agreements

53

 

 

 

7.13.

Limitation on Transactions with Affiliates

53

 

 

 

7.14.

Limitation on Changes in Fiscal Year

53

 

 

 

7.15.

Limitation on Synthetic Lease Obligations

53

 

 

 

7.16.

Limitation on Certain Acquisitions

53

 

 

 

SECTION 8.

EVENTS OF DEFAULT

54

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

56

 

 

 

9.1.

Appointment and Authorization

56

 

 

 

9.2.

Rights as a Lender

56

 

 

 

9.3.

Exculpatory Provisions

56

 

 

 

9.4.

Reliance by Administrative Agent

57

 

 

 

9.5.

Delegation of Duties

58

 

 

 

9.6.

Resignation of Administrative Agent

58

 

 

 

9.7.

Non-Reliance on Administrative Agent and Other Lenders

59

 

 

 

9.8.

Administrative Agent May File Proofs of Claim

59

 

 

 

9.9.

Collateral and Guaranty Matters

59

 

 

 

9.10.

Other Agents; Arrangers and Managers

60

 

 

 

SECTION 10.

MISCELLANEOUS

60

 

 

 

10.1.

Amendments and Waivers

60

 

 

 

10.2.

Notices

61

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

10.3.

No Waiver; Cumulative Remedies

62

 

 

 

10.4.

Survival of Representations and Warranties

62

 

 

 

10.5.

Expenses; Indemnity; Waiver of Damages

62

 

 

 

10.6.

Successors and Assigns; Participations and Assignments

64

 

 

 

10.7.

Adjustments; Set-off

66

 

 

 

10.8.

Counterparts

67

 

 

 

10.9.

Severability

67

 

 

 

10.10.

Integration

67

 

 

 

10.11.

GOVERNING LAW

67

 

 

 

10.12.

Submission To Jurisdiction; Waivers

67

 

 

 

10.13.

Acknowledgements

68

 

 

 

10.14.

WAIVERS OF JURY TRIAL

68

 

 

 

10.15.

Confidentiality

68

 

 

 

10.16.

Effect of Amendment and Restatement

68

 

 

 

10.17.

USA Patriot Act

69

 

ANNEXES

 

 

Annex I

 

—

 

Pricing Grid

 

 

 

 

 

 

 

 

 

SCHEDULES

Schedule I

 

—

 

Lender Commitments

 

 

Schedule 4.1

 

—

 

Financial Condition

 

 

Schedule 4.2

 

—

 

Changes in Capital Stock

 

 

Schedule 4.9

 

—

 

Taxes

 

 

Schedule 4.14

 

—

 

Subsidiaries and Other Ownership Interests

 

 

Schedule 7.2(g)

 

—

 

Existing Indebtedness

 

 

Schedule 7.3(j)

 

—

 

Existing Liens

 

 

Schedule 7.13

 

—

 

Transactions with Affiliates

 

 

Schedule 10.2

 

—

 

Addresses

 

 

 

 

 

 

 

 

 

EXHIBITS

Exhibit A

 

—

 

Form of Note

 

 

Exhibit B-1

 

—

 

Copy of Borrower Pledge Agreement

 

 

Exhibit B-2

 

—

 

Copy of Subsidiary Pledge Agreement

 

 

Exhibit C

 

—

 

Form of Borrower Certificate

 

 

Exhibit D

 

—

 

Form of Opinion of Borrower’s Counsel

 

 

Exhibit E

 

—

 

Form of Assignment and Assumption

 

 

Exhibit F

 

—

 

Form of Confidentiality Agreement

 

 

Exhibit G

 

—

 

Terms and Conditions of Subordinated Indebtedness

 

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit H

 

—

 

Form of Compliance Certificate

 

Exhibit I

 

—

 

Form of Borrowing Notice

 

Exhibit J

 

—

 

Form of Conversion/Continuation Notice

 

Exhibit K

 

—

 

Form of Confirmation

 

Exhibit L

 

—

 

Form of Joinder Agreement

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 5, 2005, is
among Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties to
this Agreement (the “Lenders”), Bank of America, N.A. (“Bank of America”), as
administrative agent, JPMorgan Chase Bank, N.A. and The Bank of New York, as
co-syndication agents, and U.S. Bank National Association and ING Capital, LLC,
as co-documentation agents.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, various financial institutions and Bank of America, as
administrative agent, are parties to a Credit Agreement dated as of August 17,
2004 (as amended, the “Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1.          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR” means, for any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate. 
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Act” is defined in Section 10.17.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I hereto based upon the Debt Rating.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease or other
disposition, including by way of merger, consolidation or sale and leaseback
transaction (any of the foregoing, a “transfer”), directly or indirectly, in one
or a series of related transactions, of (i) all or substantially all of the
properties and assets (other than marketable securities, including “margin
stock” within the meaning of Regulation U, liquid investments and other
financial instruments) of the Borrower or any Subsidiary, or (ii) any other
properties or assets of the Borrower or any Subsidiary, other than in the
ordinary course of business, to any Persons other than the Borrower or any
Subsidiary.  For the purposes of this definition, the term “Asset Sale” shall
not include (a) any transfer of properties and assets to the extent that the
gross proceeds from the transfer thereof do not exceed (i) $10,000,000 in any
single transaction or series of related transactions, taken as a whole, or
(ii) $25,000,000 (irrespective of the size of the individual transactions) in
the aggregate for all such transactions on or after the Closing Date, and
(b) any transfer of the Capital Stock of any Investment Firm or any Subsidiary
to a partner, officer, director, shareholder, employee or member (or any entity
owned or controlled by such Person) of an Investment Firm which is a Subsidiary
or in which the Borrower or a Subsidiary has an ownership interest (any such
transfer described in this clause (b), a “Shareholder Asset Sale”).  In
addition, with regard to a Subsidiary, the term

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” shall include only that portion of the gross proceeds to such
Subsidiary from the transfer thereof representing the percentage of such
proceeds equal to the percentage of the Borrower’s ownership interest in such
Subsidiary.

 

“Assignee” is defined in Section 10.6(c).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the reasonable and documented allocated cost of internal legal
services and all reasonable and documented expenses and disbursements of
internal counsel.

 

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate principal amount of all outstanding Revolving Loans made by such
Lender plus, for all purposes other than Section 2.4, its Commitment Percentage
of all outstanding Swingline Loans.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Borrower” is defined in the preamble.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrower Pledge Agreement” means the pledge agreement dated as of August 7,
2002 by the Borrower in favor of the Administrative Agent, a copy of which (as
in effect on the date hereof) is attached as Exhibit B-1.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, Boston,
Massachusetts or New York, New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States Government or any agency thereof, (b) commercial paper, maturing not more
than one year from the date of issue, or corporate demand notes, in each case
(unless issued by a Lender or its holding company) rated at least A-1 or A-2 by
S&P or P-1 or P-2 by

 

3

--------------------------------------------------------------------------------


 

Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (c) any certificate of deposit (or time deposits represented by
such certificates of deposit) or banker’s acceptance, maturing not more than one
year after such time, or overnight Federal Funds transactions or money market
deposit accounts that are issued or sold by, or maintained with, a commercial
bank or financial institution incorporated under the laws of the United States,
any state thereof or the District of Columbia which is rated at least A-1 or A-2
by S&P or P-l or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (d) any repurchase agreement entered
into with a commercial bank or financial institution meeting the requirements of
clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) and (ii) has
a market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial bank or financial
institution thereunder, (e) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank or financial institution meeting the requirements of clause (c),
(f) any short-term (or readily marketable or immediately redeemable) investment
in a structured investment vehicle, structured investment deposit or similar
instrument with a financial strength rating of A by S&P or Moody’s or (g) shares
of money market mutual or similar funds which invest primarily in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change of Control” shall be deemed to occur on any date on which any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership of Capital Stock having
30% or more of the ordinary voting power in the election of directors of the
Borrower.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

“COBRAs” means the Floating Rate Senior Convertible Debentures due 2033 issued
by the Borrower on February 25, 2003.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the Borrower hereunder and to participate in Swingline Loans in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule I under the heading
“Commitment”, as such amount may be increased or reduced from time to time in
accordance with the provisions of this Agreement.

 

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I hereto based upon the Debt
Rating.

 

“Commitment Percentage” means as to any Lender at any time, the percentage
(expressed as a decimal, carried out to nine decimal places) which such Lender’s

 

4

--------------------------------------------------------------------------------


 

Commitment then constitutes of the aggregate Commitments (or, at any time after
the Commitments shall have expired or terminated, the percentage which (a) the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
plus (b) its Percentage of any Swingline Loans, constitutes of the aggregate
principal amount of the Loans then outstanding).

 

“Commitment Period” means the period from the date hereof to the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries on a consolidated basis, net of the portion thereof attributable to
minority interests, for such period.

 

“Consolidated Net Income” (or “Consolidated Net Loss”) means for any period,
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period.

 

“Consolidated Net Worth” means, as at any date, all amounts included under
shareholders’ equity on a consolidated balance sheet of the Borrower and its
Subsidiaries as at such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the rating by S&P of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if Fitch or Moody’s (but not both) also has a rating for such debt, then the
Debt Rating shall be the higher of the ratings by the two applicable rating
agencies (unless the difference between such rating agencies would be two or
more Levels in the pricing grid attached as Annex 1, in which case the Debt
Rating shall be the midpoint between such ratings or, if there is no single
midpoint, the higher of the two Levels at the midpoint between such ratings);
and (b) if both Fitch and Moody’s also have ratings for such debt, then (i) if
two

 

5

--------------------------------------------------------------------------------


 

rating agencies have the same rating and the third rating agency has a different
rating, then one of the rating agencies with the same rating shall be
disregarded, and (ii) if all three rating agencies have different ratings, then
the middle rating shall be disregarded and, in the case of both clause (i) and
clause (ii), the Debt Rating shall be calculated in accordance with clause
(a) above; (c) if such debt is not rated by S&P because S&P no longer provides
debt ratings generally, then, (1) if either Fitch or Moody’s has a rating for
such debt, then the rating by such rating agency shall apply, or (2) if both
Fitch and Moody’s have a rating for such debt, then the provision of clause
(a) above shall be used to determine the Debt Rating or (3) if neither Fitch or
Moody’s has a rating for such debt then the Debt Rating shall be deemed to be at
the lowest Level on the pricing grid and (d) if such debt is not rated by S&P
but S&P continues to provide debt ratings generally, then the Debt Rating shall
be deemed to be at the lowest Level on the pricing grid.

 

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means an interest rate equal to (a) the ABR plus (b) the
Applicable Margin, if any, applicable to ABR Loans plus (c) 2% per annum;
provided that with respect to a Eurodollar Loan, the Default Rate shall be an
interest rate equal to (i) the Eurodollar Rate applicable to such Loan plus
(ii) the Applicable Margin applicable to Eurodollar Loans plus (iii) 2% per
annum.

 

“Defaulting Lender” is defined in Section 3.8(c).

 

“Dollars” and “$” mean lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any Person for any period, the sum (without duplication) of
the amount for such Person for such period of (a) its net income before taxes
and (b) to the extent deducted in determining its net income, (i) its interest
expense (including capitalized interest expense), (ii) its depreciation expense,
(iii) its amortization expense and (iv) its Non-Cash Based Compensation Costs.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment

 

6

--------------------------------------------------------------------------------


 

or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)           the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; or

 

(b)           if the rate described in clause (a) is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

7

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events specified in Section 8.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Existing Lender” means a “Lender” under and as defined in the Existing Credit
Agreement immediately prior to the Closing Date.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Feline Prides I Senior Notes” means the interest-bearing senior notes due
November 17, 2006 originally issued by the Borrower in December of 2001.

 

“Feline Prides II” means the equity security units originally issued by the
Borrower on February 17, 2004, consisting of (a) interest bearing senior notes
due February 17, 2010 (“Feline Prides II Senior Notes”) and (b) purchase
contracts under which each purchaser of a Feline Prides II agrees to purchase
common stock of the Borrower for an amount equal to the face amount of the
Feline Prides II Senior Notes held by such purchaser on February 17, 2008.

 

“Feline Prides II Senior Notes” is defined in the definition of Feline Prides
II.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Financial Statements” is defined in Section 4.1.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of, and does not conduct the majority of its business in, the United States, any
state thereof or the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means distributions due and payable to the Borrower by and from
an Investment Firm under the Revenue Sharing Agreement applicable to such

 

8

--------------------------------------------------------------------------------


 

Investment Firm, including the Borrower’s allocated share of “Free Cash Flow” or
“Owners’ Allocation” as such terms are defined in certain Revenue Sharing
Agreements.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

9

--------------------------------------------------------------------------------


 

“Increase Effective Date” is defined in Section 2.3(a).

 

“Increasing Lender” is defined in Section 2.3(b).

 

“Increase Request” is defined in Section 2.3(a).

 

“Increase Request Date” is defined in Section 2.3(a).

 

“Indebtedness” means, as to any Person at any date and without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument (including the Feline
Prides I Senior Notes and the Feline Prides II Senior Notes), (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (e) all obligations of such Person under noncompetition agreements
reflected as liabilities on a balance sheet of such Person in accordance with
GAAP, (f) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (g) all net obligations of such Person under interest rate,
commodity, foreign currency and financial markets swaps, options, futures and
other hedging obligations (valued, at such date, in accordance with the
Borrower’s customary practices, as approved by its independent certified public
accountants) and (h) all Guarantee Obligations of such Person in respect of any
of the foregoing.  For purposes of the foregoing definition, with regard to a
Subsidiary, the term “Indebtedness” shall include only that portion of its
Indebtedness representing the percentage of its Indebtedness equal to the
percentage of the Borrower’s ownership interest in such Subsidiary.  For the
avoidance of doubt, the term “Indebtedness” shall not include (i) Synthetic
Lease Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

“Indemnitee” is defined in Section 10.05.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December, (b) as to any Eurodollar Loan, (i) the
last day of each Interest Period therefor, (ii) if any Interest Period is longer
than three months, each three-month anniversary of the first day of such
Interest Period and (iii) the date of any prepayment thereof.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

10

--------------------------------------------------------------------------------


 

(i)  initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one or two
weeks or one, two, three or six months thereafter (or such other period as is
requested by the Borrower and consented to by all Lenders and the Administrative
Agent), as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

 

(ii)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one or two weeks
or one, two, three or six months thereafter (or such other period as is
requested by the Borrower and consented to by all Lenders and the Administrative
Agent), as selected by the Borrower by irrevocable notice to the Administrative
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(2)  the Borrower may not select any Interest Period that would extend beyond
the scheduled Termination Date; and

 

(3)  unless otherwise agreed by the Borrower, all Lenders and the Administrative
Agent, any Interest Period (other than a one or two week Interest Period) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the appropriate
subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person (other than an
Unrestricted Entity or an Unrestricted Investment Firm) engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires an interest in such other Person) and in which
the Borrower, directly or indirectly, has purchased or otherwise acquired, or
has entered into an agreement to

 

11

--------------------------------------------------------------------------------


 

purchase or otherwise acquire, Capital Stock or other interests entitling the
Borrower, directly or indirectly, to a share of the revenues, earnings or value
thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(c).

 

“Lenders” is defined in the preamble (and such term includes the Swingline
Lender).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes and the Pledge Agreements.

 

“Loan Party” means the Borrower and each Subsidiary that is a party to a Loan
Document.

 

“Loans” means the Revolving Loans and the Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its obligations under any Loan Document to which it is a party or (c) the
validity or enforceability against any Loan Party of this or any of the other
Loan Documents to which it is a party or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any Asset Sale or Shareholder Asset Sale,
the net amount equal to the aggregate amount received (including by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise) in connection with such Asset Sale or Shareholder Asset Sale minus
the sum of (a) the reasonable fees, commissions and other out-of-pocket expenses
incurred by the Borrower or any Subsidiary, as applicable, in connection with
such Asset Sale or Shareholder Asset Sale (other than amounts payable to
Affiliates of the Person making such disposition), (b) federal, state and local
taxes incurred in connection with such Asset Sale or Shareholder Asset Sale,
whether or not payable at such time and (c) reasonable reserves for
indemnification obligations and working capital or other purchase price
adjustments in

 

12

--------------------------------------------------------------------------------


 

connection with such Asset Sale or Shareholder Asset Sale that are maintained in
accordance with GAAP, provided that (i) such reserves do not exceed 10% of the
purchase price for such Asset Sale or Shareholder Asset Sale and
(ii) concurrently with any reduction in the amount of any such reserve
(excluding any reduction resulting from a payment to the applicable buyer or
that has previously been accounted for pursuant to clause (iii) below), the
Borrower shall be deemed to have received “Net Proceeds” in an amount equal to
such reduction and (iii) any reserve for working capital or similar purchase
price adjustments shall, solely for purposes of determining “Net Proceeds”, be
deemed to be reduced to zero on the date that is 270 days after the closing of
the applicable Asset Sale and the Borrower shall be deemed to have received “Net
Proceeds” in the amount of such reduction on such date. For purposes of the
foregoing definition, with regard to a Subsidiary, the term “Net Proceeds” shall
include only that portion of its Net Proceeds representing the percentage of its
Net Proceeds equal to the percentage of the Borrower’s ownership interest in
such Subsidiary (or, if less in the case of any Asset Sale by a Subsidiary, the
portion to which the Borrower is entitled under any relevant Revenue Sharing
Agreement or other operating agreement with or with respect to such Subsidiary).

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under APB No. 25 and related interpretations or FAS
123 and related interpretations, which relate to the issuance of interests in
the Borrower, any Subsidiary or any Investment Firm.

 

“Non-Excluded Taxes” is defined in Section 3.11(a).

 

“Note” is defined in Section 2.6(e).

 

“Operating Allocation” is defined in the definition of Operating Cash Flow.

 

“Operating Cash Flow” is that term defined as either “Operating Cash Flow” or
“Operating Allocation” in the relevant Revenue Sharing Agreement; provided that
in the event such term is not defined in any Relevant Sharing Agreement,
Operating Cash Flow shall mean all revenues other than Free Cash Flow (as
defined in this Agreement) for the applicable Investment Firm.

 

“Owners’ Allocation” is defined in the definition of Free Cash Flow.

 

“Participants” is defined in Section 10.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Percentage” means for any Lender the percentage set forth under the heading
“Percentage” on Schedule I, as adjusted from time to time due to changes in such
Lender’s Commitment and in the aggregate Commitments in accordance with the
provisions of this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” is defined in Section 6.2.

 

“Pledge Agreements” means, collectively, the Borrower Pledge Agreement and the
Subsidiary Pledge Agreement.

 

“Pledge Agreement Supplement” means a Pledge Agreement Supplement substantially
in the form of Annex I to Exhibit B-1 or B-2, as applicable.

 

“Pledged Collateral” is defined in each Pledge Agreement.

 

“Public Lender” is defined in Section 6.2.

 

“Refunded Swingline Loans” is defined in Section 2.8(b).

 

“Refunding Date” is defined in Section 2.8(c).

 

“Register” is defined in Section 10.6(d).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding
such events as to which the PBGC by regulation waived the requirements of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means at any time, Lenders the Commitment Percentages of
which aggregate more than 50%, disregarding the Commitment Percentage of any

 

14

--------------------------------------------------------------------------------


 

Defaulting Lender so long as such Lender is treated equally with the other
Lenders with respect to any action resulting from any consent or approval of the
Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
any executive vice president, any senior vice president or any vice president of
the Borrower or, with respect to financial matters, the senior financial officer
of the Borrower, in each case acting singly.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue of such Investment Firm is distributed among such Investment Firm’s
partners, shareholders or members, pro rata in accordance with such partners’,
shareholders’ or members’ ownership percentages in such Investment Firm (such
percentage being referred to in certain Revenue Sharing Agreements as “Free Cash
Flow” or “Owners’ Allocation”), or any other agreement providing for the
distribution of income, revenue or assets of an Investment Firm.

 

“Revolving Loans” is defined in Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Shareholder Asset Sale” is defined in the definition of Asset Sale.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Specified Percentage” is defined in the definition of Total Indebtedness.

 

“Subordinated Indebtedness” means (a) Indebtedness of the Borrower and/or any
other Loan Party under any Subordinated Payment Note and (b) other Indebtedness
of the Borrower or any Subsidiary which has maturities and other terms, and
which is subordinated to the obligations of the Borrower and its Subsidiaries
hereunder and under the other Loan Documents in a manner, approved in writing by
the Required Lenders.

 

“Subordinated Payment Notes” means any unsecured notes evidencing Indebtedness
of the Borrower and/or any other Loan Party or obligations issued to a seller in
connection with an Acquisition of an Investment Firm or in connection with an
increase of the Borrower’s ownership interest in an Investment Firm, in each
case as permitted hereunder (i) for which the Borrower and/or any other Loan
Party is directly,

 

15

--------------------------------------------------------------------------------


 

primarily or contingently liable, (ii) the payment of the principal of and
interest on which and other obligations of the Borrower or such other Loan Party
in respect of which are subordinated to the prior payment in full of the
principal of and interest (including post-petition interest whether or not
allowed as a claim in any proceeding) on the Loans and all other obligations and
liabilities of the Borrower or such other Loan Party to the Administrative Agent
and the Lenders hereunder, and (iii) which are generally consistent with the
terms and conditions of subordination set forth in Exhibit G hereof (with any
variations to such terms and conditions being subject to approval by the
Administrative Agent) or otherwise satisfactory in form and substance to the
Required Lenders.  For the avoidance of doubt, the term “Subordinated Payment
Notes” includes the Subordinated Promissory Notes issued by The Managers Funds
LLC, a majority-owned subsidiary of the Borrower, pursuant to the Purchase
Agreement dated May 22, 2000 by and among the Borrower, The Managers Funds LLC
and Smith Breeden Associates, Inc. and any contingent consideration issuable by
the Borrower in a form substantially the same as the form of contingent
consideration described in the Friess Associates, LLC Amended and Restated LLC
Agreement dated August 28, 2001.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that, except for purposes of the definition of
“Unrestricted Entity,” no Unrestricted Entity or Unrestricted Investment Firm
shall constitute a Subsidiary for any purpose.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Pledge Agreement” means the Subsidiary Pledge Agreement dated as of
August 7, 2002 made by various Subsidiaries in favor of the Administrative
Agent, a copy of which (as in effect on the date hereof) is attached as
Exhibit B-2.

 

“Supermajority Lenders” means at any time, Lenders the Commitment Percentages of
which aggregate at least 66-2/3%, disregarding the Commitment Percentage of any
Defaulting Lender so long as such Lender is treated equally with the other
Lenders with respect to any action resulting from any consent or approval of the
Supermajority Lenders.

 

“Swingline Amount” means the lesser of $15,000,000 and the aggregate amount of
the Commitments.

 

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loans” is defined in Section 2.7(a).

 

16

--------------------------------------------------------------------------------


 

“Swingline Participation Amount” is defined in Section 2.8(c).

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Termination Date” means November 17, 2009 or any earlier date when the
Commitments hereunder are terminated; provided that if the Borrower remarkets
and/or replaces the Feline Prides II Senior Notes on or before November 17, 2009
with an unsecured senior debt instrument that has no scheduled amortization
prior to January 2011, then the scheduled Termination Date shall automatically
be extended to December     , 2010.

 

“Total Indebtedness” means at any time, the aggregate principal amount
(including capitalized interest) of all Indebtedness of the Borrower and its
Subsidiaries (including the Loans, the Zero-Coupon Bonds, purchase money
obligations, amounts payable under noncompetition agreements and the pro-rata
share (based on ownership percentage) of the funded Indebtedness of any entity
(other than an Unrestricted Entity or an Unrestricted Investment Firm) in which
the Borrower and/or its Subsidiaries have a minority interest); provided that
Total Indebtedness shall not include (a) Subordinated Payment Notes,
(b) Indebtedness of the Borrower owing to any Subsidiary permitted by
Section 7.2(k), (c) Indebtedness of any Subsidiary owing to the Borrower or any
other Loan Party, (d) prior to February 17, 2008, the Specified Percentage (as
defined below) of the principal amount of the Feline Prides II Senior Notes and
(e) net obligations under interest rate, commodity, foreign currency or
financial market swaps, options, futures and other hedging obligations.  For
purposes of clause (d) above, “Specified Percentage” means (i) 80% at any time
prior to February 17, 2006, (ii) 85% during the period from February 17, 2006
through February 17, 2007 and (iii) 90% thereafter.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Transferee” is defined in Section 10.6(f).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unrestricted Entity” means, any Subsidiary that engages in no material business
other than the ownership of investments in, and the management of, Unrestricted
Investment Firms.

 

“Unrestricted Investment Firm” is defined in Section 7.10(l).

 

“Zero-Coupon Bonds” means the senior unsecured convertible zero-coupon bonds due
2021 issued by the Borrower on May 7, 2001.

 

17

--------------------------------------------------------------------------------


 

1.2.          Other Definitional and Interpretive Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)  When used with reference to a period of time, the word “from” means “from
and including” and the word “to” means “to but excluding”.

 

(c)  The term “including” is not limiting and means “including without
limitation.”

 

(d)  Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document; and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and
rules consolidating, amending, replacing, supplementing or interpreting such
statute or regulation.

 

(e)  Section, subsection, clause, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(f)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1.3.          Accounting Terms.

 

(a)  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2004 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP, except as otherwise
specifically prescribed herein.

 

(b)  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

18

--------------------------------------------------------------------------------


 

1.4.          Allocation of Loans and Commitments.

 

(a)  The Borrower and each Lender agree that, effective as of the Closing Date,
this Agreement amends and restates in its entirety the Existing Credit
Agreement.  At the Closing Date, the Commitments shall be allocated in
accordance with the terms hereof and each Lender shall have a direct or
participation share equal to its Percentage of all outstanding Loans.

 

(b)  To facilitate allocation described in clause (a), on the Closing Date,
(i) all loans under the Existing Credit Agreement shall be deemed to be Loans
hereunder, (ii) each Lender that is a party to the Existing Credit Agreement
shall transfer to the Administrative Agent an amount equal to the excess, if
any, of such Lender’s Percentage of all outstanding Loans hereunder (including
any Loans requested by the Borrower on the Closing Date) over the amount of all
of such Lender’s loans under the Existing Credit Agreement, (iii) each Lender
that is not a party to the Existing Credit Agreement shall transfer to the
Administrative Agent an amount equal to such Lender’s Percentage of all
outstanding Loans hereunder (including any Loans requested by the Borrower on
the Closing Date), (iv) the Administrative Agent shall apply the funds received
from the Lenders pursuant to clauses (ii) and (iii), first, on behalf of the
Lenders (pro rata according to the amount of the loans each is required to
purchase to achieve the allocation described in clause (a), to purchase from
each Existing Lender that is not a party hereto the loans of such Existing
Lender under the Existing Credit Agreement (and, if applicable to purchase from
any Existing Lender that is a party hereto but that has loans under the Existing
Credit Agreement in excess of such Lender’s Percentage of all then-outstanding
Loans hereunder (including any Loans requested by the Borrower on the Closing
Date), a portion of such loans equal to such excess), second, to pay to each
Existing Lender all interest, fees and other amounts (including amounts payable
pursuant to Section 3.12 of the Existing Credit Agreement, assuming for such
purpose that the loans under the Existing Credit Agreement were prepaid rather
than reallocated at the Closing Date) owed to such Existing Lender under the
Existing Credit Agreement (whether or not otherwise then due) and, third, as the
Borrower shall direct, and (v) the Borrower shall select new Interest Periods to
apply to all Revolving Loans hereunder (or, to the extent the Borrower fails to
do so, such Revolving Loans shall be, continue as or become ABR Loans).

 

(c)  The Borrower and the Lenders that are Existing Lenders (which Lenders
constitute the “Required Lenders” under and as defined in the Existing Credit
Agreement) agree that, concurrently with the effectiveness hereof, the Existing
Credit Agreement shall be amended and restated hereby and shall thereafter be of
no further force or effect (except for provisions thereof that by their terms
survive termination thereof).

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

 

2.1.          Commitments.  (a)  Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans (“Revolving Loans”)
(provided that any repricing or conversion of an outstanding Revolving Loan
shall not be considered a making of a Revolving Loan) to the Borrower from time
to time during the Commitment Period in an aggregate principal amount at any one
time outstanding not to exceed the amount of such Lender’s Commitment; provided
that no Lender shall be obligated to make a Revolving Loan if, after giving
effect to the making of such Revolving Loan, such Lender’s Available Commitment

 

19

--------------------------------------------------------------------------------


 

would be less than zero.  During the Commitment Period the Borrower may use the
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

 

(b)  The Revolving Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

2.2.          Procedure for Borrowing.  The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day; provided that the
Borrower shall give the Administrative Agent irrevocable written notice, in
substantially the form of Exhibit I hereto (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (a) three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Loans are to be initially Eurodollar Loans or (b) on the requested
Borrowing Date, if all of the requested Loans are to be initially ABR Loans), in
each case specifying (i) the amount to be borrowed, (ii) the requested Borrowing
Date, (iii) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof and (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods for such Eurodollar Loans. 
Each borrowing of ABR Loans shall be in an amount equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and each borrowing of Eurodollar Loans
shall be in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent. 
The failure of any Lender to make a Revolving Loan to be made by it as part of
any borrowing shall not relieve any other Lender of its obligation to make
available its share of such borrowing.

 

2.3.          Increase of Commitments.  (a)  The Borrower may from time to time
(but not more than five times), so long as no Default exists, request an
increase in the aggregate amount of the Commitments by delivering a written
request (an “Increase Request”) to the Administrative Agent and the Lenders;
provided that the aggregate amount of all increases in the amount of the
Commitments pursuant to this Section 2.3 shall not exceed $100,000,000.  Any
Increase Request shall specify (i) the date (the “Increase Response Date”) by
which any Lender or prospective Lender that is willing to increase its
Commitment must respond to such request, (ii) the date (the “Increase Effective
Date”) on which the requested increase is to become effective (which shall be at
least five Business Days after the related Increase Response Date) and (iii) the
amount of the requested increase (which shall be $10,000,000 or a higher
integral multiple of $1,000,000).  No Lender shall be obligated to increase its
commitment pursuant to any Increase Request.

 

20

--------------------------------------------------------------------------------


 

(b)  Not later than the Increase Response Date for an Increase Request, any
Lender or prospective Lender that is willing to increase its Commitment in
response to such Increase Request (an “Increasing Lender”) shall notify the
Borrower and the Administrative Agent of the amount by which such Lender or
prospective Lender is willing to increase its Commitment (which amount shall be
an integral multiple of $1,000,000).  On the first Business Day after the
Increase Response Date, the Administrative Agent shall notify the Increasing
Lenders of the amounts of their respective increases (it being understood that
if the aggregate amount of increased Commitments offered pursuant to an Increase
Request exceeds the amount requested, the Borrower, in consultation with the
Administrative Agent, may (subject to the limitation in clause (a) above) accept
all or any portion of such excess offered Commitments and/or allocate the
increases in the Commitments among the Increasing Lenders).  On the applicable
Increase Effective Date, the Commitment of each Increasing Lender shall be
increased by the amount offered by (or, if applicable, allocated to) such
Increasing Lender and the aggregate amount of the Commitments shall be increased
(and the Commitment Percentages adjusted) accordingly.

 

(c)  If any Increasing Lender is not a Lender prior to the related Increase
Effective Date, such Increasing Lender shall be subject to approval by the
Borrower and the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and such Increasing Lender, the Borrower and the
Administrative Agent shall sign and deliver a joinder agreement (a “Joinder
Agreement”), substantially in form and substance as Exhibit L, pursuant to which
such Increasing Lender shall become a party to this Agreement.

 

(d)  The parties hereto agree that, notwithstanding any other provision of this
Agreement, the Administrative Agent, the Borrower, each Increasing Lender and
each other Lender, as applicable, may make arrangements reasonably satisfactory
to such parties to cause an Increasing Lender to temporarily hold risk
participations in the Revolving Loans of the other Lenders (rather than fund its
Commitment Percentage of all outstanding Revolving Loans concurrently with the
applicable increase) with a view toward minimizing breakage costs and transfers
of funds in connection with any increase in the aggregate amount of the
Commitments.  The Borrower acknowledges that if (despite any arrangements
established pursuant to the foregoing sentence), as a result of a non-pro-rata
increase in the aggregate amount of the Commitments, any Eurodollar Loans must
be prepaid or converted (in whole or in part) on a day other than the last day
of an Interest Period therefor, then such prepayment or conversion shall be
subject to the provisions of Section 3.12.

 

2.4.          Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from the
first day of the Commitment Period to the Termination Date, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Termination Date.

 

2.5.          Termination or Reduction of Commitments.  The Borrower shall have
the right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the
aggregate amount of the Commitments to an amount that is not less than the
aggregate principal amount of all outstanding Loans.  Any such

 

21

--------------------------------------------------------------------------------


 

reduction shall be in an amount equal to $5,000,000 or a whole multiple thereof
and shall reduce permanently the Commitments then in effect. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each Lender thereof.

 

2.6.          Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 8).  The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 3.5.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c)  The Administrative Agent shall maintain the Register pursuant to
Section 10.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount and Type of each Loan made hereunder and each Interest
Period for each Eurodollar Loan, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)  The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.6(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

 

(e)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will sign and deliver to such Lender a promissory note
of the Borrower evidencing the Loans of such Lender, substantially in the form
of Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

 

2.7.          Swingline Loans.

 

(a)  Subject to the terms and conditions hereof, the Swingline Lender may (in
its sole and absolute discretion) make a portion of the credit otherwise
available to the Borrower under the Commitments available from time to time
during the Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Amount and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Commitments would be less than

 

22

--------------------------------------------------------------------------------


 

zero.  During the Commitment Period, the Borrower may borrow, repay, and
reborrow Swingline Loans, subject to the agreement of the Swingline Lender and
in accordance with the terms and conditions hereof.  All Swingline Loans shall
be ABR Loans.

 

(b)  The Borrower shall repay all outstanding Swingline Loans on the Termination
Date.

 

2.8.          Procedure for Swingline Borrowing and Prepayment; Refunding of
Swingline Loans.

 

(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each Swingline
Loan shall be in an amount equal to $200,000 or a whole multiple of $50,000 in
excess thereof.  Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 1:15 p.m., New York City time, on the proposed Borrowing Date
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in Section 2.7(a)(ii) or (B) that one or more of
the applicable conditions specified in Section 5 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender may (in its
sole and absolute discretion), not later than 3:00 p.m., New York City time, on
the proposed Borrowing Date, make available to the Administrative Agent at the
Administrative Agent’s Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of any such Swingline Loan
available to the Borrower by depositing such proceeds in the account of the
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

 

(b)  The Swingline Lender may, at any time and from time to time in its sole and
absolute discretion, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to act on its behalf), request each Lender to
make, and each Lender hereby agrees to make, a Revolving Loan (which shall be an
ABR Loan), in an amount equal to such Lender’s Commitment Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Such
request shall be made in writing and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Revolving Loans.  Each Lender shall make the amount of
such Revolving Loan available to the Administrative Agent at the Administrative
Agent’s Office in immediately available funds, not later than 1:00 p.m. New York
City time, on the Borrowing Date specified by the Swingline Lender.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes

 

23

--------------------------------------------------------------------------------


 

the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full such Refunded Swingline
Loans.

 

(c)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.8(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Administrative Agent in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.8(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.8(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Commitment Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

 

(d)  Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided that in the event
that such payment received by the Swingline Lender is required to be returned,
such Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 

(e)  Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.8(b) and to purchase participating interests pursuant to
Section 2.8(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever; (ii) the
existence of a Default or the failure to satisfy any of the other conditions
specified in Section 5; (iii) any adverse change in the condition (financial or
otherwise) of the Borrower; (iv) any breach of this Agreement or any other Loan
Document by any Loan Party or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(f)  The Borrower may from time to time prepay Swingline Loans , in whole or in
part, without premium or penalty, upon irrevocable notice to the Administrative
Agent and the Swingline Lender not later than 11:00 a.m., New York City time on
the date of prepayment, specifying the date and amount of prepayment.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$200,000 or a whole multiple of $50,000 in excess thereof, and after giving
effect to any such prepayment the aggregate principal amount of all Swingline
Loans shall not be less than $200,000.

 

24

--------------------------------------------------------------------------------


 

SECTION 3.  GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1.          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Revolving Loans, in whole or in part, without premium or
penalty, upon irrevocable notice to the Administrative Agent, at least three
Business Days’ prior to the date of prepayment if all or any part of the
Revolving Loans to be prepaid are Eurodollar Loans, and at least one Business
Day prior to the date of prepayment if all of the Revolving Loans to be prepaid
are ABR Loans, specifying the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and, if
of a combination thereof, the amount allocable to each.  Upon receipt of any
such notice, the Administrative Agent shall promptly notify each Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any amounts
payable pursuant to Section 3.12.  Partial prepayments of ABR Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof, and partial prepayments of Eurodollar Loans shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.

 

3.2.          Mandatory Commitment Reductions; Mandatory Prepayments. 
(a)  Concurrently with any Asset Sale or Shareholder Asset Sale if, after giving
effect to such Shareholder Asset Sale, the Borrower does not continue to hold,
directly or indirectly, in excess of a 50% equity ownership interest in the
relevant Subsidiary or Investment Firm, the aggregate amount of the Commitments
shall be permanently reduced by the excess (rounded down, if necessary, to an
integral multiple of $5,000,000), if any, of the aggregate amount of the Net
Proceeds of all Asset Sales and all such Shareholder Asset Sales made after the
Closing Date (excluding any portion of such amount previously applied to reduce
the Commitments pursuant to this Section 3.2) over $200,000,000; provided that
the requirements of this clause (a) shall not apply to Net Proceeds from any
Asset Sale or Shareholder Asset Sale to the extent that the Borrower notifies
the Administrative Agent prior to or concurrently with the receipt of such Net
Proceeds that such Net Proceeds are intended to be used, and such Net Proceeds
are in fact used, to purchase similar assets within 270 days after such Asset
Sale or Shareholder Asset Sale.

 

(b)  If, as a result of the reduction of the Commitments pursuant to clause (a),
the aggregate principal amount of the Loans exceeds the aggregate amount of the
Commitments, the Borrower shall immediately prepay Loans in the amount of such
excess.  All prepayments of Loans pursuant to this Section 3.2(b) shall be made
without premium or penalty (but shall be subject to Section 3.12) and shall be
accompanied by accrued and unpaid interest on the principal amount being
prepaid.  All such prepayments shall be applied as directed in writing by the
Borrower or, in the absence of such direction, first, to prepay Swingline Loans
until the Swingline Loans are paid in full, second, to prepay Revolving Loans
that are ABR Loans until such Loans are paid in full and, third, to prepay
Eurodollar Loans.

 

3.3.          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable written
notice, substantially in the form of Exhibit J hereto, of such election;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.  The Borrower may elect
from time to time to convert ABR Loans (other than ABR Loans which are Swingline
Loans) to

 

25

--------------------------------------------------------------------------------


 

Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable written notice, substantially in the form of Exhibit J
hereto, of such election.  Any such notice of conversion to Eurodollar Loans
shall specify the length of the initial Interest Period or Interest Periods
therefor.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each Lender thereof.  All or any part of outstanding Eurodollar
Loans and ABR Loans may be converted as provided herein; provided that no Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined that such a conversion is not appropriate.

 

(b)  Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving written
notice, substantially in the form of Exhibit J hereto, to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing and the
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation is not appropriate; and provided, further,
that if the Borrower shall fail to give such notice or if such continuation is
not permitted such Eurodollar Loans shall be automatically converted to ABR
Loans on the last day of such then expiring Interest Period.

 

3.4.          Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  In no event shall there be
more than 10 Eurodollar Tranches outstanding at any time.

 

3.5.          Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Margin.

 

(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c)  If any amount payable by the Borrower under any Loan Document is not paid
when due (after any applicable grace period), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.  Furthermore, upon the request
of the Required Lenders, at any time an Event of Default exists, the Borrower
shall pay interest on the Loans at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
laws.

 

(d)  Interest shall be payable in arrears on each Interest Payment Date and on
the Termination Date; provided that interest accruing pursuant to
Section 3.5(c) shall be payable from time to time on demand.

 

26

--------------------------------------------------------------------------------


 

3.6.          Computation of Interest and Fees.  (a)  Interest based on Bank of
America’s “prime rate” shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed.  All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed.  The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Reserve Percentage shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in the ABR
or the Eurodollar Reserve Percentage.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 3.5(a).

 

3.7.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 

(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by the Required Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof,
to the Borrower and the Lenders as soon as practicable thereafter.  If such
notice is given, (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
that were to be continued on the first day of such Interest Period shall be
converted to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

 

3.8.          Pro Rata Treatment and Payments.  (a)  Except as provided in
Section 2.3(d), each borrowing by the Borrower from the Lenders hereunder (other
than borrowings of Swingline Loans), each payment by the Borrower on account of
any commitment fee hereunder and any reduction of the Commitments of the Lenders
shall be made pro rata according to the respective Commitment Percentages of the
Lenders.  Subject to Sections 2.3(d) and 3.8(c), each

 

27

--------------------------------------------------------------------------------


 

payment (including each prepayment) by the Borrower on account of principal of
and interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders; provided
that payments in respect of Swingline Loans that have not been refunded with
Revolving Loans pursuant to Section 2.8(b) shall be for the account of the
Swingline Lender only (subject to the Swingline Lender’s obligation to share
with any participants in the Swingline Loans).  All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders at
the Administrative Agent’s Office, in Dollars and in immediately available funds
(and funds received after that time shall be deemed to have been received on the
next succeeding Business Day).  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt (and if such payment is received
prior to 12:00 noon, on the same day) in like funds as received.  If any payment
hereunder becomes due and payable on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day,
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension and such extension of time shall
in such case be included in the computation of payment of interest or fees, as
the case may be.

 

(b)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its portion of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Rate for the period until such Lender
makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.  If such Lender’s portion of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the Borrower.

 

(c)  In the event that a Lender fails to make available after a period of three
Business Days to the Administrative Agent its portion of a borrowing (any such
Lender, a “Defaulting Lender”), the Borrower may replace such Lender as provided
in Section 3.14. Notwithstanding any such replacement, no Defaulting Lender
shall be released from any of its rights or obligations under any Loan Document
(including Section 9.7) for actions taken or failed to be taken by it prior to
the date of such substitution.

 

3.9.          Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be

 

28

--------------------------------------------------------------------------------


 

cancelled and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.  If any such conversion of a Eurodollar Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.12.

 

3.10.        Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.11 and changes in the rate of tax on the
overall net income, or franchise taxes imposed in lieu of income taxes, of such
Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
Eurodollar Loans or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly (and in any event
within 10 days after receipt of a certificate in accordance with
Section 3.10(c)) pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduced amount receivable.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender in good faith to be material, then the
Borrower shall promptly (and in any event within 10 days after receipt of a
certificate in accordance with this Section 3.10(b), pay to such Lender such
additional amount or amounts as will fairly compensate such Lender for such
reduction in the return on capital.

 

29

--------------------------------------------------------------------------------


 

(c)  If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 3.10, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that no additional amount shall be payable under this Section 3.10 for
a period longer than nine months prior to such notice to the Borrower.  A
certificate as to any additional amounts payable pursuant to this Section 3.10
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The agreements in
this Section shall survive for a period of one year after the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.  In determining whether to make a claim, and calculating the amount
of compensation, under this Section 3.10, each Lender shall apply standards that
are not inconsistent with those generally applied by such Lender in similar
circumstances.

 

3.11.        Taxes.  (a)  All payments made by the Borrower under this Agreement
and any Notes shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having signed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any Note).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or under any Note,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.  In addition, if any Non-Excluded Taxes are directly imposed on or
asserted against the Administrative Agent or any Lender with respect to any
payment received by the Administrative Agent or such Lender hereunder, the
Administrative Agent or such Lender may pay such Non-Excluded Taxes and the
Borrower will promptly pay such additional amount (including any penalty,
interest or expense) as is necessary in order that the net amount received by
the Administrative Agent or such Lender after the payment of such Non-Excluded
Taxes (including any taxes on such additional amounts) shall equal the amount
such Person would have received had such Non-Excluded Taxes not been imposed or
asserted.  Notwithstanding the foregoing two sentences, the Borrower shall not
be required to increase any amount payable, or pay any additional amount, under
this Section 3.11(a) to any Lender that is not organized under the laws of the
United States of America or a state thereof if such Lender fails to comply with
the requirements of Section 3.11(b).  Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the

 

30

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.  The agreements in this subsection shall survive for
a period of one year the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(b)  Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

(i)            deliver to the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8ECI or
Form W-8BEN, or successor applicable form, as the case may be;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and the Administrative
Agent.  Such Lender shall certify that it is entitled to an exemption from
United States backup withholding tax.  Each Person that shall become a Lender or
a Participant pursuant to Section 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

 

(c)  If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but not more than the indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Non-Excluded Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to the relevant portion of such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent or such Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

31

--------------------------------------------------------------------------------


 

3.12.        Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
prepaid, borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

3.13.        Change of Lending Office.  Each Lender agrees that if it makes any
demand for payment under Section 3.10 or 3.11(a), or if any adoption or change
of the type described in Section 3.9 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a different lending office if the making of such a designation would
reduce or obviate the need for the Borrower to make payments under Section 3.10
or 3.11(a), or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 

3.14.        Replacement of Lenders.  (a) If any Lender (i) makes any demand for
payment under Section 3.10 or 3.11(a), (ii) becomes subject to an event
described in Section 3.9, (iii) does not consent to a proposed amendment or
supplement to, or waiver of or other modification of, this Agreement that
(A) requires the approval of all Lenders and (B) has been approved by the
Required Lenders, or (iv) is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6(c)), all of its interests, rights and obligations
under this Agreement and the other Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(e);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any

 

32

--------------------------------------------------------------------------------


 

amounts under Section 3.12, calculated as if such Lender’s Eurodollar Loans were
paid in full on the date of such assignement) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11(a), such assignment will result in a reduction in
such compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless all other Lenders that did not consent to the relevant
amendment, supplement, waiver or modification are concurrently required to
assign all of their interests, rights and obligations hereunder; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)  A Lender shall not be required to make any assignment and delegation
pursuant to this Section 3.14 if, prior thereto (as a result of a waiver by such
Lender or otherwise), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1.          Financial Condition.  The Borrower has heretofore furnished to
each Lender copies of (i) the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at December 31, 2004 and the related
audited consolidated statements of income and of cash flows for the fiscal year
ended on such date, audited by PricewaterhouseCoopers LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at September 30, 2005 and the related unaudited consolidated statements of
income and of cash flows for the six-month period ended on such date (the
“Financial Statements”).  The Financial Statements present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at December 31, 2004 and September 30, 2005 and
present fairly, in all material respects, the consolidated results of their
operations and their consolidated cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnote disclosure).  The Financial Statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the period involved. Except
as set forth on Schedule 4.1, neither the Borrower nor any of its consolidated
Subsidiaries had, at December 31, 2004 or at the date hereof, any material
Guarantee Obligation, material contingent liability or material liability for
taxes, or any material long-term lease or unusual material forward or long-term
commitment, including any interest rate or foreign currency swap or exchange
transaction, which is not reflected in the foregoing statements or in the notes
thereto.  Except as set forth on Schedule 4.1, during the period from
December 31, 2004 through the date

 

33

--------------------------------------------------------------------------------


 

hereof there has been no sale, transfer or other disposition by the Borrower or
any of its consolidated Subsidiaries of any material part of its business or
property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Borrower and its Subsidiaries as of
December 31, 2004.

 

4.2.          No Change.  Since December 31, 2004, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

 

4.3.          Corporate Existence; Compliance with Law.  Each of the Borrower
and each Subsidiary (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its material properties, to
lease the material properties it operates as lessee and to conduct the
businesses in which it is currently engaged, (c) is duly qualified as a foreign
corporation, partnership or limited liability company, as applicable, and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect and (d) is in compliance with its certificate of
incorporation and by-laws or other similar organizational or governing documents
and with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, have a Material Adverse Effect.

 

4.4.          Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party.  The Borrower has the corporate
power and authority, and the legal right to borrow hereunder and has taken all
necessary corporate action to authorize such borrowings on the terms and
conditions of this Agreement and any Notes.  No consent or authorization of,
filing with, notice to or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents against any Loan Party that is a party
thereto; provided that the Administrative Agent’s rights under the Pledge
Agreements are subject to the terms and provisions thereof.  This Agreement has
been, and each other Loan Document will be when delivered, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when delivered will constitute, a legal, valid and
binding obligation of each Loan Party which is a party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

4.5.          No Legal Bar.  The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is party, the borrowings
hereunder and the use of the proceeds thereof will not violate any certificate
of incorporation and by-laws or other similar organizational or governing
documents, Requirement of Law or Contractual Obligation

 

34

--------------------------------------------------------------------------------


 

of the Borrower or of any Subsidiary, except for such violations of Requirements
of Law or Contractual Obligations which could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any such organizational or
governing document, Requirement of Law or Contractual Obligation, except
pursuant to this Agreement and the other Loan Documents.

 

4.6.          No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

 

4.7.          No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect which
could have a Material Adverse Effect.  No Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

4.8.          Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

 

4.9.          Taxes.  Each of the Borrower and each Subsidiary has filed or
caused to be filed all material tax returns which, to the knowledge of the
Borrower, are required to be filed or has timely filed a request for an
extension of such filing and has paid all taxes shown to be due and payable on
said returns or extension requests or on any assessments made against it or any
of its property and, except as set forth on Schedule 4.9, all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (except, in each case, to the extent the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and as to any of which the failure to pay would not have a
Material Adverse Effect).

 

4.10.        Federal Regulations.  (a)  None of the Pledged Collateral consists
of “margin stock” (within the meaning of Regulation U).  “Margin stock” (within
the meaning of Regulation U) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale or pledge or any similar restriction hereunder.  If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

 

(b)  The Borrower is not subject to regulation under any Federal or State
statute or regulation (other than Regulation X of the FRB) which limits its
ability to incur Indebtedness.

 

4.11.        ERISA.  No Reportable Event has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan,

 

35

--------------------------------------------------------------------------------


 

and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code.  The present value of all accrued benefits
under any Single Employer Plan maintained by the Borrower or any Commonly
Controlled Entity (based on those assumptions used to fund the Plans) did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  There are no Multiemployer Plans. 
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan.

 

4.12.        Investment Company Act; Investment Advisers Act.  (a)  Neither the
Borrower nor any Subsidiary or other Investment Firm is, or after giving effect
to any Acquisition will be, an “investment company” within the meaning of the
Investment Company Act.

 

(b)  Each Subsidiary and each other Investment Firm is, to the extent required
thereby, duly registered as an investment adviser under the Investment Advisers
Act, except to the extent the failure to be so registered could not reasonably
be expected to have a Material Adverse Effect.  On the date hereof, the Borrower
is not an “investment adviser” within the meaning of the Investment Advisers
Act.  Each Fund which is sponsored by any Subsidiary or other Investment Firm
and which is required to be registered as an “investment company” under the
Investment Company Act is duly registered as such thereunder, except to the
extent the failure to be so registered could not reasonably be expected to have
a Material Adverse Effect.

 

(c)  The Borrower is not required to be registered as a broker-dealer under the
Securities Acts (and each Subsidiary and other Investment Firm required to be so
registered is so duly registered), except to the extent the failure to be so
registered could not reasonably be expected to have a Material Adverse Effect.

 

(d)  Each of the Borrower, each Subsidiary and each other Investment Firm is
duly registered, licensed or qualified as an investment adviser or broker-dealer
in each State of the United States where the conduct of its business requires
such registration, licensing or qualification and is in compliance in all
material respects with all Federal and State laws requiring such registration,
licensing or qualification, except to the extent the failure to be so
registered, licensed or qualified or to be in such compliance will not have, in
the case of Federal laws, or could not reasonably be expected to have, in the
case of State laws, a Material Adverse Effect.

 

4.13.        Investment Advisory Agreements.  Each of the investment advisory
agreements, distribution agreements and shareholder or other servicing contracts
to which the Borrower, any Subsidiary or other Investment Firm is a party is a
legal, valid and binding obligation of the parties thereto enforceable against
such parties in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law), except for failures which individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect; and none of the Borrower, any Subsidiary or any other Investment Firm is
in breach or violation of or in default under any such agreement or

 

36

--------------------------------------------------------------------------------


 

contract in any material respect which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  The parties hereto
understand that all clients have the right to terminate such investment advisory
agreements at will.

 

4.14.        Subsidiaries and Other Ownership Interests.  The Subsidiaries
listed on Schedule 4.14 hereto constitute the only Subsidiaries of the Borrower
as at the date hereof.  The Borrower has as at the date hereof, directly or
indirectly, an equity or other ownership interest in each Investment Firm and
each other Person listed on Schedule 4.14; and other than as set forth on such
schedule, the Borrower has no such interest, directly or indirectly, in any
other Person.

 

4.15.        Use of Proceeds.  The proceeds of the Loans shall be used by the
Borrower (i) for working capital, capital expenditures and other general
corporate purposes (including to make payments on the Zero-Coupon Bonds and any
securities exchanged therefor and to make interest payments in respect of the
Feline Prides I Senior Notes and the Feline Prides II Senior Notes), (ii) to
make Acquisitions and other investments (including acquisitions of additional
Capital Stock in Subsidiaries and Affiliates of the Borrower), (iii) to
repurchase Feline Prides I Senior Notes and Zero Coupon Bonds and, to the extent
permitted by Section 7.10, the Feline Prides II Senior Notes and the COBRAS,
(iv) to purchase, repay or redeem any other debt or equity of the Borrower or
any Subsidiary so long as such purchase, repayment or redemption is not
prohibited by any other provision of this Agreement, and (v) to pay fees and
expenses to be incurred in connection with the foregoing and in connection with
the execution and delivery of the Loan Documents.

 

4.16.        Accuracy and Completeness of Information.  To the best of the
Borrower’s knowledge, the documents furnished and the statements made in writing
to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any of the other Loan
Documents, taken as a whole, do not contain any untrue statement of fact
material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading under the circumstances in which such statements were made, in either
case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

4.17.        Pledge Agreements.  The provisions of each Pledge Agreement are
effective to create in favor of the Administrative Agent a legal, valid and
enforceable security interest in all right, title and interest of the Loan Party
that is party thereto in the collateral covered thereby and all necessary
actions have been taken to create a first priority perfected Lien in such
collateral.

 

SECTION 5.  CONDITIONS PRECEDENT

 

5.1.          Conditions to Effectiveness.  This Agreement shall become
effective, and all loans outstanding under the Existing Credit Agreement shall
be deemed to be Loans hereunder and subject to the terms and conditions hereof,
on the date on which all of the following conditions precedent have been
satisfied:

 

37

--------------------------------------------------------------------------------


 

(a)  Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, signed by a duly authorized officer of the Borrower, and (ii) a
Confirmation, substantially in the form of Exhibit K, signed by a duly
authorized officer of each Loan Party.

 

(b)  Related Agreements.  The Administrative Agent shall have received true and
correct copies of each of the existing Revenue Sharing Agreements and any
purchase agreements signed in connection with an Acquisition or proposed
Acquisition (either of which is expected to occur on or after the Closing Date),
and such other documents or instruments as may be reasonably requested by the
Administrative Agent (including a copy of any debt instrument, security
agreement or other material contract to which the Borrower or any Subsidiary may
be a party).

 

(c)  Notes.  The Administrative Agent shall have received, for the account of
each Lender that has requested the same, a Note made by the Borrower conforming
to the requirements of this Agreement, signed by a duly authorized officer of
the Borrower.

 

(d)  Borrower Certificate.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions and attachments, signed by a
Responsible Officer.

 

(e)  Corporate Proceedings of the Loan Parties.  The Administrative Agent shall
have received a copy of resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of each Loan Party authorizing (i) the execution, delivery and
performance of the Loan Documents to which it is a party, (ii) in the case of
the Borrower, the borrowings contemplated hereunder and (iii) the granting (to
the extent applicable) of the Liens created pursuant to the Pledge Agreements,
in each case certified by the Secretary or an Assistant Secretary of such Loan
Party as of the Closing Date, which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

 

(f)  Incumbency Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, as to the incumbency and
signatures of the officers of such Loan Party signing any Loan Document,
reasonably satisfactory in form and substance to the Administrative Agent,
signed by the President or any Vice President and the Secretary or any Assistant
Secretary of such Loan Party.

 

(g)  Corporate Documents.  The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws (or similar
organizational documents) of each Loan Party, certified as of the Closing Date
as complete and correct copies thereof by the Secretary or an Assistant
Secretary of such Loan Party.

 

(h)  Fees.  All fees payable by the Borrower to the Administrative Agent, the
Arranger and any Lender on or prior to the Closing Date pursuant to this
Agreement or

 

38

--------------------------------------------------------------------------------


 

pursuant to the Commitment Letter and Fee Letter, each dated September 6, 2005,
among Bank of America, the Arranger and the Borrower shall have been paid in
full, in each case in the amounts and on the dates set forth herein or therein.

 

(i)  Attorney Costs.  The Administrative Agent shall have received evidence of
payment by the Borrower of all Attorney Costs of the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(j)  Legal Opinion.  The Administrative Agent shall have received the legal
opinion of Ropes & Gray LLP, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit D.  Such legal opinion shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

 

(k)  Pledged Stock and other Equity Interests; Transfer Powers.  The
Administrative Agent shall have received all certificates representing the
shares of Capital Stock pledged pursuant to the Pledge Agreements, together with
an undated transfer power, in form and substance reasonably satisfactory to the
Administrative Agent, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

 

(l)  Actions to Perfect Liens.  The Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that all filings,
recordings, registrations and other actions, including the filing of duly
executed financing statements on form UCC-1, necessary or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Liens created by
the Pledge Agreements have been completed.

 

(m)  Lien Searches.  The Administrative Agent shall have received the results of
a recent search, by a Person satisfactory to the Administrative Agent, of the
Uniform Commercial Code, judgment and tax lien filings which may have been filed
with respect to personal property of the Borrower and the other Loan Parties,
and the results of such search shall be reasonably satisfactory to the
Administrative Agent.

 

(n)  Existing Credit Agreement.  The Administrative Agent shall have received
evidence reasonably satisfactory to it that all accrued but unpaid interest and
fees payable under the Existing Credit Agreement have been, or concurrently with
the effectiveness hereof will be, paid in full.

 

(o)  No Default, etc.  The conditions precedent to the making of a Loan set
forth in Section 5.2(a) and (b) shall be satisfied

 

5.2.          Conditions to Each Loan.  The agreement of each Lender to make any
Loan (excluding any repricing or conversion of any then outstanding Loan) is
subject to the satisfaction of the following conditions precedent:

 

39

--------------------------------------------------------------------------------


 

(a)  Representations and Warranties.  Each representation and warranty made by
any Loan Party in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date;
provided that (i) representations and warranties made with reference to a
specific date shall remain true and correct as of such date only and
(ii) representations and warranties shall not be required to remain true to the
extent changes have resulted from actions permitted hereunder.

 

(b)  No Default.  No Default shall have occurred and be continuing on such date
or after giving effect to the Loans requested to be made on such date.

 

(c)  Notice of Borrowing.  The Administrative Agent shall have received a notice
of borrowing pursuant to Section 2.2 (or in the case of Swingline Loans,
pursuant to Section 2.8).

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

SECTION 6.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1.          Financial Statements.  Furnish to the Administrative Agent (which
shall promptly furnish to the Lenders):

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, copies of the consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such year
and the related consolidated and consolidating statements of income and
consolidated statements of retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous year
and, in the case of the consolidated statements only, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower,  copies of the unaudited consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries as at the end of such quarter and the
related unaudited consolidated and consolidating statements of income and
retained earnings and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

40

--------------------------------------------------------------------------------


 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year end
adjustments and the absence of footnotes).

 

6.2.          Certificates; Other Information.  Furnish to the Administrative
Agent (which shall promptly furnish to the Lenders):

 

(a)  concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default, except as specified
in such certificate;

 

(b)  concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), (i) a duly completed Compliance Certificate signed by a
Responsible Officer (A) stating that, to the best of such Officer’s knowledge,
no Default exists, except as specified in such certificate; (B) containing a
computation of each of the financial ratios and restrictions set forth in
Section 7.1; and (C) describing in reasonable detail any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary and (ii) a listing for each Investment Firm of its aggregate assets
under management as of the end of the period covered by such financial
statements;

 

(c)  within five days after the same are filed, copies of all financial
statements and reports which the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

 

(d)  within five Business Days after the consummation of any Acquisition of a
new Investment Firm for which more than $25,000,000 in aggregate consideration
was paid (including any non-cash consideration), (A) copies of the most recent
audited (and, if later, or, if audited statements are not available, unaudited)
financial statements of the Investment Firm which is the subject of such
Acquisition, (B) copies of the purchase agreement or other acquisition document
(including any Revenue Sharing Agreement) executed or to be executed by the
Borrower or any Subsidiary in connection with such Acquisition, (C) an unaudited
pro forma consolidated balance sheet of the Borrower and its Subsidiaries as at
a recent date but prepared as though the closing of such Acquisition had
occurred on or prior to such date and related pro forma calculations, indicating
compliance on a pro forma basis as at such date and for the periods then ended
with the financial covenants set forth in Section 7.1 and (D) a copy of the most
recent Form ADV, if any, filed under the Investment Advisers Act in respect to
any Investment Firm which is the subject of such Acquisition;

 

(e)  concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), with respect to the consummation of any Acquisition
during the most recently ended fiscal quarter of the Borrower of a new
Investment Firm for which no more than $25,000,000 in aggregate consideration
was paid (including any non-cash consideration), (A) copies of the most recent
audited (and, if later, or, if audited

 

41

--------------------------------------------------------------------------------


 

statements are not available, unaudited) financial statements of the Investment
Firm which is the subject of such Acquisition, (B) copies of the purchase
agreement or other acquisition document (including any Revenue Sharing
Agreement) executed or to be executed by the Borrower or any Subsidiary in
connection with such Acquisition, (C) an unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as at a recent date but
prepared as though the closing of such Acquisition had occurred on or prior to
such date and related pro forma calculations, indicating compliance on a pro
forma basis as at such date and for the periods then ended with the financial
covenants set forth in Section 7.1 and (D) a copy of the most recent Form ADV,
if any, filed under the Investment Advisers Act in respect to any Investment
Firm which is the subject of such Acquisition;

 

(f)  concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), notice of the consummation of any Acquisition of
additional Capital Stock of an existing Investment Firm during the most recently
ended fiscal quarter of the Borrower; and

 

(g)  promptly, such additional financial and other information and documents
(including a copy of any debt instrument, security agreement or other material
contract to which the Borrower or any Subsidiary may be party) as any Lender
may, through the Administrative Agent, from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or a website sponsored by the Administrative Agent); provided that:
(i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and immediately following such
notification the Borrower shall provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.2(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower

 

42

--------------------------------------------------------------------------------


 

Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”).  The Borrower hereby
agrees that so long as the Borrower is the issuer of any outstanding debt or
equity securities that are registered with the Securities and Exchange
Commission or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, that to the extent such Borrower Materials
constitute information subject to the confidentiality provisions in
Section 10.15, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including taxes and other governmental levies),
except (i) where the amount or validity thereof is currently being contested in
good faith by appropriate actions and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or the
applicable Subsidiary, as the case may be, and (ii) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.4.          Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as now conducted and purported to be
conducted by it and activities reasonably related or complementary thereto, and
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts) except as otherwise
permitted pursuant to Section 7.5 and except for failures which individually and
in the aggregate could not reasonably be expected to have a Material Adverse
Effect; comply, and to the extent reasonably within its control, cause each
Investment Firm and Fund (which is sponsored by an Investment Firm) to comply,
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.5.          Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies

 

43

--------------------------------------------------------------------------------


 

engaged in the same or a similar business, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and furnish
to the Administrative Agent, upon request, full information as to the insurance
carried.

 

6.6.          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries, in
all material respects in conformity with all Requirements of Law and sufficient
to permit the preparation of financial statements in accordance with GAAP, shall
be made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and upon at least three days prior notice or such lesser period of time
as may be acceptable to the Borrower or the relevant Subsidiary, as the case may
be, and to discuss the business, operations, properties and financial and other
condition of the Borrower and its Subsidiaries with officers and employees of
the Borrower and its Subsidiaries and with its independent certified public
accountants (provided that with respect to Subsidiaries, other than during the
existence of a Default, the Borrower shall have complied with this obligation if
it shall have used its commercially reasonable efforts to cause its Subsidiaries
to allow the Administrative Agent and/or the applicable Lender pursuant to the
foregoing terms and conditions to visit and inspect the properties of such
Subsidiaries and examine and make abstracts from any of the books and records of
such Subsidiaries and to discuss the business, operations, properties and
financial and other condition of such Subsidiaries with officers and employees
of such Subsidiaries and with their independent certified public accountants).

 

6.7.          Notices.  Promptly after obtaining knowledge thereof, notify the
Administrative Agent and each Lender of:

 

(a)  the occurrence of any Default;

 

(b)  any (i) default or event of default under any Contractual Obligation of the
Borrower or any Subsidiary or (ii) litigation, proceeding or, if known to the
Borrower, investigation which may exist at any time between the Borrower or any
Subsidiary and any Governmental Authority, which in either case, if not cured or
if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c)  any litigation or proceeding affecting the Borrower or any Subsidiary or
any “affiliated person” of the Borrower or any Subsidiary within the meaning of
the Investment Company Act in which (i) the amount involved is $7,500,000 or
more and not covered by insurance or (ii) injunctive or similar relief is sought
and which, in the case of this clause (ii), could reasonably be expected to have
a Material Adverse Effect;

 

(d)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, or any
withdrawal from, or the termination, Reorganization or Insolvency of any
Multiemployer Plan or (ii)

 

44

--------------------------------------------------------------------------------


 

the institution of proceedings or the taking of any other action by the PBGC or
the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

 

(e)  any suspension or termination of the registration of any Subsidiary or
other Investment Firm as an investment adviser under the Investment Advisers
Act, or of any registration as a broker-dealer under the Securities Acts or
under any applicable state statute which is material to the business thereof, or
any cancellation or expiration without renewal of any investment advisory
agreement, distribution agreement or shareholder or other administrative
servicing contract to which the Borrower or any Subsidiary or other Investment
Firm is a party the revenues under which have exceeded in the most recent fiscal
year of the Borrower or such Investment Firm, as the case may be, $10,000,000;

 

(f)  any event which could reasonably be expected to have a Material Adverse
Effect on the Borrower and its Subsidiaries taken as a whole;

 

(g)  any public announcement by S&P, Fitch or Moody’s of any change in the Debt
Rating;

 

(h)  the creation or acquisition of a new Subsidiary; and

 

(i)  the remarketing and/or replacement of the Feline Prides II Senior Notes and
the automatic extension of the scheduled Termination Date pursuant to the
definition thereof.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8.          Stock Pledges.  Promptly upon the consummation of the Acquisition
of an Investment Firm or the formation of any new Subsidiary, execute and
deliver or cause to be executed and delivered to the Administrative Agent, with
a copy to the Administrative Agent’s counsel, a Pledge Agreement Supplement with
respect to the pledge of the Capital Stock of such Investment Firm or new
Subsidiary, held directly or indirectly (through a wholly-owned Subsidiary) by
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, together with evidence in form and substance reasonably
satisfactory to the Administrative Agent that all deliveries, filings,
recordings, registrations and other actions, including the delivery of any
certificates representing such Capital Stock, together, in the case of stock
certificates, with an undated transfer power, in form and substance reasonably
satisfactory to the Administrative Agent, for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof, and the filing of
duly executed financing statements on form UCC-1, necessary or, in the opinion
of the Administrative Agent, desirable to perfect the Liens created by such
Pledge Agreement Supplement shall have been completed.  Notwithstanding the
foregoing, (i) neither the Borrower nor any Domestic Subsidiary shall be
required to pledge to the Administrative Agent (x) interests in either MAS Fixed
Income LLC or Gofen and Glossberg Incentive LLC until January 31, 2006 or (y)
more than 65% of the Capital Stock of any Foreign

 

45

--------------------------------------------------------------------------------


 

Subsidiary; and (ii) no Foreign Subsidiary shall be required to pledge the stock
of any of its Subsidiaries.

 

6.9.          Guarantees.  Promptly (and in any event within 10 days) after any
Person becomes a wholly-owned Domestic Subsidiary of the Borrower, cause such
wholly-owned Domestic Subsidiary to (a) become a guarantor by executing and
delivering to the Administrative Agent, with a copy to the Administrative
Agent’s counsel, a counterpart of the Subsidiary Pledge Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
and (b) deliver to the Administrative Agent documents of the types referred to
in Sections 5.1(e), (f) and (g) and, if requested by the Administrative Agent, a
favorable opinion of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided that neither MAS
Fixed Income LLC nor Gofen and Glossberg Incentive LLC shall be required to be
guarantor hereunder unless such entity (i) has a material increase in its assets
or its revenues after the date hereof or (ii) is not liquidated and dissolved
prior to January 31, 2006.

 

SECTION 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly:

 

7.1.          Financial Condition Covenants.

 

(a)  Maintenance of Net Worth.  Subject to the proviso below, permit
Consolidated Net Worth at any time to be less than the sum of (i) $689,000,000,
plus (ii) 100% of the net cash proceeds (including any cash proceeds of non-cash
proceeds) of any net issuances by the Borrower of any Capital Stock and any
equity contributions to it after the Closing Date, plus (iii) 50% of the
positive Consolidated Net Income, if any, for each completed fiscal quarter of
the Borrower ending after the Closing Date, minus (iv) 100% of repurchases of
equity in connection with COBRAs, Feline Prides II Senior Notes and Zero-Coupon
Bonds after the Closing Date.

 

(b)  Interest Coverage Ratio.  Permit the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense for any Computation Period to be less than
3.00 to 1.00.

 

(c)  Leverage Ratio.  Permit the ratio of (i) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) cash and Cash Equivalents
of the Borrower and its Subsidiaries, in each case as of the last day of any
Computation Period, to (ii) Adjusted Consolidated EBITDA for such Computation
Period to exceed 3.50 to 1.00.

 

7.2.          Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)  Indebtedness of the Borrower under this Agreement and the other Loan
Documents;

 

46

--------------------------------------------------------------------------------


 

(b)  unsecured Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary or secured Indebtedness of any Subsidiary owing to the Borrower or
any other Subsidiary;

 

(c)  Indebtedness of any Subsidiary incurred to finance its working capital (or
the working capital of any of its Subsidiaries), in an aggregate principal
amount not exceeding as to any Subsidiary $5,000,000 at any time outstanding;

 

(d)  Indebtedness of the Borrower incurred to finance its acquisition of fixed
or capital assets (whether pursuant to a deferred purchase arrangement with a
vendor, a loan, a Financing Lease or otherwise) in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;

 

(e)  Indebtedness of a Person which becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation thereof and (ii) immediately
after such Person becomes a Subsidiary, no Default shall have occurred and be
continuing;

 

(f)  Subordinated Indebtedness;

 

(g)  Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and described on Schedule 7.2(g), and any Indebtedness exchanged for any
such scheduled Indebtedness that (i) has economic terms, as of the date of
issuance, consistent with market terms for a similarly creditworthy issuer and
(ii) has other terms, as a whole, not more onerous to the Borrower or the
relevant Subsidiary than the applicable scheduled Indebtedness;

 

(h)  Indebtedness of the type described in clause (g) of the definition of
Indebtedness incurred by the Borrower or any Subsidiary in the ordinary course
of business with reputable financial institutions and not for speculative
purposes;

 

(i)  Indebtedness in the nature of deferred compensation to employees in an
aggregate principal amount not exceeding as to the Borrower and its Subsidiaries
$10,000,000 at any time outstanding;

 

(j)  Indebtedness of any Subsidiary in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding; provided that the sum of all
Indebtedness of all Subsidiaries under this Section 7.2(j) shall not exceed
$50,000,000 at any time outstanding;

 

(k)  unsecured Indebtedness of the Borrower owing to any Subsidiary or any
Affiliate of the Borrower or any Subsidiary not exceeding $80,000,000 in the
aggregate at any time outstanding, in each case related to the Borrower’s cash
management program with its Affiliates;

 

(l)  Indebtedness of the Borrower incurred to finance its working capital
(including any working capital lines of credit) in an aggregate principal amount
not exceeding $10,000,000 at any time outstanding;

 

47

--------------------------------------------------------------------------------


 

(m)  Guarantee Obligations in respect of Indebtedness otherwise permitted under
this Section 7.2; and

 

(n)  senior unsecured notes, bonds, debentures or similar instruments of the
Borrower, including Zero-Coupon Bonds and COBRAs (but, for the avoidance of
doubt, excluding any Indebtedness described in clause (g) above), not at any
time exceeding $575,000,000; provided that such instruments shall not be
guaranteed by any Person that is not a Loan Party.

 

7.3.          Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 

(a)  Liens for taxes, assessments and other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;

 

(f)  Liens securing Indebtedness of the Borrower or any Subsidiary permitted by
Section 7.2(d) or 7.2(j) incurred to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the principal amount of Indebtedness secured by such Lien
shall at no time exceed the purchase price of such property;

 

(g)  Liens on the property or assets of a Person which becomes a Subsidiary
after the date hereof securing Indebtedness permitted by Section 7.2(e);
provided that (i) such Liens existed at the time such Person became a Subsidiary
and were not created in anticipation thereof, (ii) any such Lien is not spread
to cover any property or assets of

 

48

--------------------------------------------------------------------------------


 

such Person after the time such Person becomes a Subsidiary, and (iii) the
amount of Indebtedness secured thereby is not increased;

 

(h)  Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, (i) if appropriate legal proceedings which have
been initiated for the review of such judgment, decree or order are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired or (ii) if
such judgment, decree or order shall have been discharged within 45 days of the
entry thereof or execution thereof has been stayed pending appeal;

 

(i)  Liens created pursuant to the Pledge Agreements;

 

(j)  Liens existing, or provided for under arrangements existing, as of the date
hereof as described on Schedule 7.3(j); and

 

(k)  Liens securing Synthetic Lease Obligations permitted under Section 7.15.

 

7.4.          Limitation on Guarantee Obligations.  Create, incur, assume or
suffer to exist any Guarantee Obligation except guarantees by the Borrower or
any Subsidiary or Investment Firm of obligations of any of the Subsidiaries,
which obligations are otherwise permitted under this Agreement, and except for
(a) other Guarantee Obligations not exceeding $1,500,000 in the aggregate at any
time, (b) Guarantee Obligations which constitute Indebtedness permitted under
Section 7.2, (c) Guarantee Obligations of Subsidiaries created pursuant to the
Subsidiary Pledge Agreement, or (d) Guarantee Obligations with respect to
Indebtedness of any Person which shall be incurred by such Person in
anticipation of a majority interest in such Person being acquired by the
Borrower or a Subsidiary, and of the obligations of any other Person that
anticipates being a minority investor in such Person, provided that (i) any such
Guarantee Obligations shall be outstanding for no more than 30 days and (ii) the
principal amount of all such Guarantee Obligations shall not exceed $10,000,000
at any one time outstanding.

 

7.5.          Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets (each a “disposition”), or make any material change in its present method
of conducting business; unless (i) with respect to a merger, consolidation or
amalgamation of a Subsidiary, if prior to such event the Borrower owned in
excess of a 50% ownership interest, then after such event the Borrower shall (x)
own in excess of a 50% ownership interest in, (y) be the managing member or
general partner (or a Person with similar rights and obligations) of (whether
directly or through a wholly-owned Subsidiary), or (z) have no ownership
interest in, such Subsidiary or the surviving Person of such merger,
consolidation or amalgamation, (ii) with respect to the liquidation, winding up
or dissolution of a direct or indirect Subsidiary, the assets of such Subsidiary
shall have been transferred to the Borrower or another Loan Party and the other
shareholders, partners or members of such Subsidiary, and (iii) with respect to
any disposition described above, the Net Proceeds thereof shall have been
applied as set forth in Section 3.2 to the extent required.

 

49

--------------------------------------------------------------------------------


 

7.6.          Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose (including in connection with sale leaseback
transactions) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired, or, in the
case of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person other than the Borrower or any wholly-owned Subsidiary,
except:

 

(a)  the sale or other disposition of obsolete or worn out property in the
ordinary course of business;

 

(b)  the sale or other disposition of any property in the ordinary course of
business;

 

(c)  the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

 

(d)  the sale, issuance or other disposition of the Capital Stock or other
ownership interest of any Subsidiary or of an Investment Firm in which the
Borrower owns an ownership interest to partners, officers, directors or
employees of such Subsidiary or Investment Firm; provided that the Borrower
shall comply with the terms of Section 3.2; and

 

(e)  the sale or other disposition of (i) all or substantially all the Capital
Stock of a Subsidiary or Investment Firm (including both Capital Stock held by
the Borrower and its Subsidiaries and by the other holders of Capital Stock of
such Subsidiary or Investment Firm), or (ii) all or substantially all the assets
of a Subsidiary or Investment Firm; provided that the Borrower shall comply with
the terms of Section 3.2.

 

7.7.          Limitation on Leases.  Permit the amount paid by the Borrower for
lease obligations under operating leases to which the Borrower is a party
(including any such leases entered into in connection with sale leaseback
transactions) for any fiscal year of the Borrower to exceed $5,000,000 in the
aggregate or permit a Subsidiary to make any such payment in respect of lease
obligations except to the extent that any such payment is made out of that
portion of its revenues designated as Operating Cash Flow (and not Free Cash
Flow) under the relevant Revenue Sharing Agreement.

 

7.8.          Limitation on Dividends.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of Capital Stock of the Borrower or any warrants or
options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property (other than stock of the Borrower) or
in obligations of the Borrower or any Subsidiary in an aggregate amount
exceeding, for the Borrower and its Subsidiaries, $500,000 in any one fiscal
year; provided that the Borrower may repurchase shares of its common stock as
long as no Default shall have occurred and be continuing or would result
therefrom.

 

50

--------------------------------------------------------------------------------


 

7.9.          Limitation on Capital Expenditures.  Make or commit to make any
expenditure in respect of the purchase or other acquisition of fixed or capital
assets, except (a) expenditures for assets acquired in connection with normal
replacement and maintenance programs properly charged to current operations; (b)
expenditures for assets acquired pursuant to an Acquisition (and not purchased
or otherwise acquired by the applicable Investment Firm in anticipation of such
Acquisition); (c) expenditures for assets made with the proceeds of Asset Sales
or Shareholder Asset Sales or with insurance or condemnation proceeds; (d) in
the case of the Borrower, additional expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower during the Commitment
Period $30,000,000; and (e) in the case of a Subsidiary, additional expenditures
that are made out of that portion of its revenues designated as Operating Cash
Flow (and not Free Cash Flow) under the relevant Revenue Sharing Agreement.

 

7.10.        Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment in, any Person, except:

 

(a)  extensions of trade credit in the ordinary course of business;

 

(b)  investments in Cash Equivalents, including any such investment that may be
readily sold or otherwise liquidated in any Fund for which any Subsidiary or
other Investment Firm provides management, advisory or administrative services
and which principally invests in Cash Equivalents;

 

(c)  any investment in or loan or advance to a Subsidiary or an Investment Firm
or a Person that after giving effect to such investment will be a Subsidiary or
an Investment Firm, if, after giving effect to such investment, no Default shall
have occurred and be continuing (provided that such Investment Firm or
Subsidiary is engaged primarily in the Investment Management Business);

 

(d)  loans to (i) officers of the Borrower in an aggregate principal amount not
at any time exceeding $1,000,000; and (ii) officers of any operating Subsidiary
to facilitate the purchase by such officers of equity interests in such
Subsidiary, provided (x) that any loan described in this clause (ii) shall be
secured by a security interest in the equity so purchased and (y) the aggregate
principal amount of all such loans at any time outstanding shall not at any time
exceed $25,000,000;

 

(e)  (i) loans and advances to employees of the Borrower or any Subsidiary for
travel, entertainment and relocation expenses in the ordinary course of business
in an aggregate amount for the Borrower and its Subsidiaries not to exceed
$500,000 at any one time outstanding (other than as permitted in
Section 7.10(f)) and (ii) in the case of a Subsidiary, loans and advances to
employees for travel, entertainment and relocation expenses in the ordinary
course of business to the extent that such loans and advances are made out of
that portion of its revenues designated as Operating Cash Flow (and not Free
Cash Flow) under the relevant Revenue Sharing Agreement;

 

51

--------------------------------------------------------------------------------


 

(f)  to the extent made out of the portion of the revenues of a Subsidiary which
is designated as Operating Cash Flow (and not Free Cash Flow) under the relevant
Revenue Sharing Agreements;

 

(g)  other than as permitted in Section 7.10(f), investments in any Fund or
financial product for which any Subsidiary provides management, advisory or
administrative services in an aggregate amount not to exceed $5,000,000 at any
one time outstanding;

 

(h)  so long as no Default exists, any purchase by the Borrower of Feline Prides
I Senior Notes or Zero Coupon Bonds;

 

(i)  Indebtedness received by the Borrower or any Subsidiary as consideration in
a sale or other disposition permitted under Section 7.6(d) or (e) in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;

 

(j)  so long as no Default exists, any purchase of COBRAs or Feline Prides II
Senior Notes; provided that the aggregate principal amount of all such purchases
in any year shall not exceed $50,000,000;

 

(k)  any purchase of Indebtedness of the Borrower with proceeds from a
substantially contemporaneous issue of Indebtedness by the Borrower so long as
such newly issued Indebtedness (i) has economic terms, as of the date of
issuance, consistent with market terms for a similarly creditworthy issuer and
(ii) has other terms, as a whole, not more onerous to the Borrower than the
applicable purchased Indebtedness; and

 

(l)  any investment by an Unrestricted Entity in an entity; provided that
(i) the Borrower and its Subsidiaries and the Unrestricted Entities, taken as a
whole, shall only have a minority investment in such entity, (ii) such entity is
engaged in investment advisory, management or distribution services or
activities reasonably related or complementary thereto, and (iii) neither the
Borrower nor any Subsidiary has guaranteed, or is otherwise liable for, any
obligation of such entity (any such entity, an “Unrestricted Investment Firm”).

 

7.11.        Limitation on Payments of Subordinated Indebtedness.  Make any
payment (including any cash payment of interest) or prepayment on or redemption,
defeasance or purchase of any Subordinated Indebtedness; provided that as long
as no Default exists or would result therefrom and the terms of such
Subordinated Indebtedness otherwise permit, the Borrower may make payments
(including redemptions, defeasances or repurchases) in cash or otherwise due on
(a) the Subordinated Payment Notes as required thereunder in an aggregate amount
not exceeding $60,000,000 during the term of this Agreement, (b) Subordinated
Indebtedness constituting intercompany Indebtedness otherwise permitted
hereunder, as required thereunder and (c) other Subordinated Indebtedness in an
aggregate amount not exceeding $10,000,000 during the term of this Agreement.

 

52

--------------------------------------------------------------------------------


 

7.12.        Restriction on Amendments to Revenue Sharing Agreements.  Amend or
modify the terms of a Revenue Sharing Agreement such that, as a result of such
amendment or modification, a material adverse effect on the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole, would occur.

 

7.13.        Limitation on Transactions with Affiliates.  Except as described on
Schedule 7.13 and as otherwise expressly permitted under this Agreement, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than the
Borrower or a Subsidiary) unless such transaction is (a) otherwise expressly
permitted under this Agreement or (b) in the ordinary course of the Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided that the following transactions shall be permitted under
this Section 7.13: (i) the providing of business services by the Borrower or any
Subsidiary to any Investment Firm in the ordinary course of business and
(ii) transactions among the Borrower or any Subsidiary or any officer, director,
individual stockholder, partner or member (or an entity wholly owned by such an
individual) and any Fund or other Investment Company sponsored by the Borrower
or any Subsidiary or for which the Borrower or any Subsidiary provides advisory,
administrative, supervisory, management, consulting or similar services, that
are otherwise permissible under the Investment Company Act, the Investment
Advisers Act and the applicable management contracts.

 

7.14.        Limitation on Changes in Fiscal Year.  Permit the fiscal year of
the Borrower to end on a day other than December 31.

 

7.15.        Limitation on Synthetic Lease Obligations.  Create, incur, assume
or suffer to exist Synthetic Lease Obligations representing principal in an
amount exceeding $25,000,000 in the aggregate at any one time outstanding.

 

7.16.        Limitation on Certain Acquisitions.  Make any Acquisition of an
Investment Firm where the Capital Stock of such Investment Firm is held directly
by any Person other than the Borrower or a wholly-owned Subsidiary, unless at
the time of consummation of any such Acquisition, the EBITDA of all Investment
Firms (for the four fiscal quarters of the Borrower most-recently ended) held
directly by Persons other than the Borrower or a wholly-owned Subsidiary
(including the EBITDA of the Investment Firm being acquired) does not exceed 5%
of Consolidated EBITDA for the four fiscal quarters of the Borrower most
recently ended (adjusted by giving effect on a pro forma basis to such
Acquisition) (it being understood and agreed that the EBITDA of Investment Firms
held directly by Persons other than the Borrower or a wholly-owned Subsidiary
shall not be taken into account in calculating such 5% limit if such Person has
pledged an amount of the Capital Stock of such Investment Firm that is at least
proportionate to the Borrower’s direct or indirect ownership interest in such
Person).  By way of illustration, if Subsidiary A, a non-wholly-owned direct
Subsidiary of which the Borrower owns 80% of the Capital Stock, acquires 1,000
shares of the Capital Stock of Investment Firm A, the EBITDA of Investment Firm
A would not count towards the 5% limit if Subsidiary A pledges at least 800
shares of the Capital Stock of Investment Firm A (i.e., 1,000 shares times 80%).

 

53

--------------------------------------------------------------------------------


 

SECTION 8.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)  The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)  Any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

 

(c)  The Borrower or any other Loan Party shall default in the observance or
performance of any agreement contained in (i) Section 6.4, 6.7(a), 6.8 or 6.9 or
Section 7 and, if such default is by a Loan Party other than the Borrower, such
default shall continue unremedied for a period of 10 days after an officer of
the Borrower obtains knowledge thereof; or (ii) Section 5 of either Pledge
Agreement; or

 

(d)  The Borrower or any other Loan Party shall default in the observance or
performance of any other agreement contained herein or in any other Loan
Document (other than as provided in subsections (a) and (c) of this Section),
and such default shall continue unremedied for a period of 30 days after an
officer of the Borrower obtains knowledge thereof; or

 

(e)  The Borrower or any Subsidiary shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans) or in the
payment of any other Guarantee Obligation, in either case in an outstanding
principal amount in excess of $5,000,000, beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or Guarantee Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable; or

 

(f)  (i)  The Borrower or any Subsidiary shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation,

 

54

--------------------------------------------------------------------------------


 

dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Subsidiary, any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) the Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)  (i)  Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan maintained
by the Borrower or any Subsidiary, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist, with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

(h)  One or more judgments or decrees shall be entered against the Borrower or
any Subsidiary involving in the aggregate a liability (not paid or fully covered
by insurance or indemnification) of $5,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or

 

(i)  (i)  Any Loan Document shall cease, for any reason, to be in full force and
effect, or any Loan Party that is a party thereto shall so assert, (ii) any Loan
Party contests in any manner the validity or enforceability of any Loan Document
or (iii) the Lien created by any of the Pledge Agreements shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

55

--------------------------------------------------------------------------------


 

(j)  A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8(f) with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

SECTION 9.  THE ADMINISTRATIVE AGENT

 

9.1.          Appointment and Authorization.  Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any such provision.

 

9.2.          Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.3.          Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)      shall not be subject to any fiduciary or other implied duty, regardless
of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

 

56

--------------------------------------------------------------------------------


 

by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.4.          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed in good faith by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

57

--------------------------------------------------------------------------------


 

9.5.          Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.6.          Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any Loan Document, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations as such hereunder and under the other Loan Documents.

 

58

--------------------------------------------------------------------------------


 

9.7.          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8.          Administrative Agent May File Proofs of Claim.  In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations of
any Loan Party that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Section 2.4 or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9.          Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 

(a)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment

 

59

--------------------------------------------------------------------------------


 

in full of the Loans and all other obligations under the Loan Documents (other
than contingent indemnification obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document or (iii) if approved, authorized or ratified in writing by the
Supermajority Lenders or, if required by Section 10.1, all Lenders; and

 

(b)  to release any guarantor from its obligations under any guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Supermajority Lenders
will confirm in writing the Administrative Agent’s authority to release any
guarantor from its obligations under any guarantee pursuant to this
Section 9.9.  The Administrative Agent will use commercially reasonable efforts
to notify the Lenders of any release of a Lien pursuant to Section 9.9(a)(ii) or
release of a guarantor pursuant to Section 9.9(b).

 

9.10.        Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein, as a “co-syndication agent,” “co-documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of a Person that is a
Lender, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 10.  MISCELLANEOUS

 

10.1.        Amendments and Waivers.  (a)  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower or other relevant Loan Party hereunder or thereunder or (y) waive,
on such terms and conditions as the Required Lenders or the Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default and
its consequences; provided that no such waiver and no such amendment, supplement
or modification shall (i) reduce the amount or extend the scheduled date of
final maturity of any Loan or reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the consent of each Lender directly affected thereby, or
(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders or change any other
provision specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or under any other Loan Document
or make any determination or grant any consent

 

60

--------------------------------------------------------------------------------


 

hereunder or thereunder, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or release all or substantially all of the Pledged Collateral or
release any Loan Party from its guarantee, in each case without the written
consent of all the Lenders, or (iii) amend, modify or waive any provision of
Section 10.7 without the written consent of all of the Lenders, or (iv) amend,
modify or waive any provision of Section 9 without the written consent of the
then Administrative Agent; provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lender under this Agreement.  Subject to the provisos in the prior sentence, any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Loan Documents, and any Default waived shall be deemed to be cured and not
continuing; no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

 

(b)  In addition to amendments effected pursuant to the foregoing paragraph (a),
this Agreement shall be amended to include a prospective Lender as a party
hereto upon the execution and delivery of a Joinder Agreement as contemplated in
Section 2.3(c).

 

10.2.        Notices.  (a)  Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to clause (c) below, electronic mail transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or five days after being deposited in the mail, postage prepaid, or,
in the case of facsimile, when received with electronic confirmation of receipt,
addressed (i) if to the Borrower, the Administrative Agent or the Swingline
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.2, (ii) if to any other Lender,
as set forth in its Administrative Questionnaire and (iii) in the case of any
party to this Agreement, to such other address as such party may designate by
notice to the other parties hereto.  Notwithstanding the foregoing, any notice,
request or demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 2.5, 2.8, 3.1, 3.3 or 3.8 shall not be effective until received.

 

(b)  The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices of requests for Swingline Loans)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms of any
telephonic notice, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the Lenders and
each of their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

61

--------------------------------------------------------------------------------


 

(c)  Electronic mail and Internet and intranet websites may be used only to
distribute routine communications, such as financial statements and other
information as provided in Section 6.2, and to distribute Loan Documents for
execution by the parties thereto and may not be used for any other purpose.

 

(d)  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

10.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.

 

10.5.        Expenses; Indemnity; Waiver of Damages.

 

(a)  The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Related Parties (including
Attorney Costs), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents and any amendment,
modification or waiver of any provision hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii)

 

62

--------------------------------------------------------------------------------


 

all reasonable out-of-pocket expenses incurred by the Administrative Agent or
any Lender (including Attorney Costs of the Administrative Agent or any Lender)
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)  The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including Attorney Costs) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)  Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) above
to be paid by it to the Administrative Agent (or any sub-agent thereof) or any
of its Related Parties, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such or against such Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity.

 

(d)  Consequential Damages, Etc.  To the fullest extent permitted by applicable
law, the Borrower agrees that it will not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or

 

63

--------------------------------------------------------------------------------


 

as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)  Payments.  All amounts payable under this Section 10.5 shall be due not
later than ten Business Days after demand therefor.

 

(f)  Survival.  The agreements in this Section 10.5 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations hereunder.

 

10.6.        Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.

 

(b)  Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents.  In the event of any such sale by
a Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Loan Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such participation shall provide that such Lender shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement, except as to those matters listed
in the first proviso in Section 10.1(a).  The Borrower agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if it were a Lender
hereunder.  The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 3.11 and 3.12 with respect to its participation
in the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 3.11, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender

 

64

--------------------------------------------------------------------------------


 

would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

 

(c)  Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to any Lender or any affiliate thereof or, with the consent of each of the
Administrative Agent and, so long as no Event of Default has been continuing for
a period of 30 or more consecutive days, the Borrower (which in each case shall
not be unreasonably withheld or delayed), to an additional bank or financial
institution (an “Assignee”) all or any part of its rights and obligations under
this Agreement and the other Loan Documents pursuant to an Assignment and
Assumption, substantially in the form of Exhibit E, executed by such Assignee,
such assigning Lender (and, in the case of an Assignee that is not then a Lender
or an Affiliate thereof, by the Administrative Agent and the Borrower) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that, in the case of any such assignment to an additional
bank or financial institution (other than an assignment of all the assigning
Lender’s rights and obligations with respect to the Commitments), the sum of the
aggregate principal amount of the Loans and the aggregate amount of the unused
Commitments being assigned and, if such assignment is of less than all of the
rights and obligations of the assigning Lender, the sum of the aggregate
principal amount of the Loans and the aggregate amount of the unused Commitments
remaining with the assigning Lender are each not less than $5,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Administrative
Agent).  Upon such execution, delivery, acceptance and recording pursuant to
clause (e) below, from and after the effective date determined pursuant to such
Assignment and Assumption, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Assumption, have (in addition
to any such rights and obligations preferably held by it) the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).

 

(d)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amounts of the Loans owing to, each Lender from time to time. 
The Borrower, the Administrative Agent and the Lenders may (and, in the case of
any Loan or other obligation hereunder not evidenced by a Note, shall) treat
each Person whose name is recorded in the Register as the owner of a Loan or
other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary.  Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)  Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an Affiliate

 

65

--------------------------------------------------------------------------------


 

thereof, by the Administrative Agent and the Borrower, if required) together
with payment by the Lenders parties thereto to the Administrative Agent of a
registration and processing fee of $2,500, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower.

 

(f)  The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee approved by the
Borrower (which approval shall not be required if an Event of Default has been
continuing for a period of 30 or more consecutive days), which approval, if
required, shall not be unreasonably withheld or delayed, subject to the
provisions of Section 10.15, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement; provided that prior to
such disclosure each such prospective Transferee shall have executed a
confidentiality agreement substantially in the form of Exhibit F.

 

(g)  For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender of
any Loan or Note to any Federal Reserve Bank in accordance with applicable law.

 

10.7.        Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set–off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or

 

66

--------------------------------------------------------------------------------


 

agency thereof to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

10.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9.        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10.      Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12.      Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)  consents that any such action or proceeding may be brought in (or removed
to) such courts and waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address determined pursuant to Section 10.2(a) or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

67

--------------------------------------------------------------------------------


 

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13.      Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14.      WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15.      Confidentiality.  Each Lender agrees to keep confidential any
written or oral information (a) provided to it by or on behalf of the Borrower
or any Subsidiary pursuant to or in connection with this Agreement or
(b) obtained by such Lender based on a review of the books and records of the
Borrower or any Subsidiary; provided that nothing herein shall prevent any
Lender from disclosing any such information (i) to the Administrative Agent or
any other Lender or to any Person who evaluates, approves, structures or
administers the Loans on behalf of a Lender and who is subject to this
confidentiality provision, (ii) to any Transferee or prospective Transferee
which agrees in writing to comply with the provisions of this Section, (iii) to
its employees, directors, agents, attorneys, accountants and other professional
advisors who are directly involved in the execution of the transactions
contemplated by this Agreement and have been informed of their obligations under
this Section 10.15, (iv) upon the request or demand of any Governmental
Authority having jurisdiction over such Lender, (v) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law (notice of which shall be provided promptly
to the Borrower), (vi) which has been publicly disclosed other than in breach of
this Agreement, or (vii) in connection with the exercise of any remedy
hereunder.

 

10.16.      Effect of Amendment and Restatement.  This Agreement amends and
restates the Existing Credit Agreement in its entirety.  After the effectiveness
hereof pursuant to

 

68

--------------------------------------------------------------------------------


 

Section 5, the provisions of the Existing Credit Agreement shall be of no
further force or effect, except for provisions thereof that by their express
terms survive termination thereof.

 

10.17.      USA Patriot Act.  Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Darrell W. Crate

 

 

 

 

Title: Executive Vice President and
Chief Financial Officer

 

Signature Page to Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent, as Swingline Lender and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ George Kinne

 

 

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jeanne O’Connell Horn

 

 

 

 

Title: Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK, as Co-Syndication
Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael Pensari

 

 

 

 

Title: Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Monika K. Kump

 

 

 

 

Title: Assistant Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

 

ING CAPITAL, LLC, as Co-Documentation Agent
and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Kunduck Moon

 

 

 

 

Title: Managing Director

 

S-6

--------------------------------------------------------------------------------


 

 

 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Sebastion Rocco

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Gina Harth-Cryde

 

 

 

 

Title: Managing Director

 

S-7

--------------------------------------------------------------------------------


 

 

 

CITIZENS BANK OF MASSACHUSETTS, as a
Lender

 

 

 

 

 

 

 

 

By:

/s/ Cindy Chen

 

 

 

 

Title: Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

 

LASALLE BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Amy K. Weidner

 

 

 

 

Title: Vice President

 

S-9

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Todd S. Meller

 

 

 

 

Title: Managing Director

 

S-10

--------------------------------------------------------------------------------


 

 

 

TD BANKNORTH, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Linda A. Moulton

 

 

 

 

Title: Vice President

 

S-11

--------------------------------------------------------------------------------


 

 

 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

 

 

 

 

 

 

 

By:

/s/ Clifford F. Cho

 

 

 

 

Title: Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

 

ALLIED IRISH BANKS PLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Anthony O’Reilly

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

By:

/s/ Germaine Reusch

 

 

 

 

Title: Director

 

S-13

--------------------------------------------------------------------------------


 

 

 

HARRIS N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Ferris

 

 

 

 

Title: Managing Director

 

S-14

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Evan Glass

 

 

 

 

Title: Authorized Signatory

 

S-15

--------------------------------------------------------------------------------


 

 

 

SOCIỀTỀ GỀNỀRALE, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Barry Groveman

 

 

 

 

Title: Vice President

 

S-16

--------------------------------------------------------------------------------


 

 

 

CHANG HWA COMMERCIAL BANK, LTD., as
a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jim C.Y. Chen

 

 

 

 

Title: VP & General Manager

 

S-17

--------------------------------------------------------------------------------


 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Kenneth G. Ahrens

 

 

 

 

Title: Senior Vice President

 

S-18

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stacy V. Judd

 

 

 

 

Title: Vice President

 

S-19

--------------------------------------------------------------------------------


 

 

 

MALAYAN BANKING BERHAD, NEW YORK
BRANCH, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

 

 

 

Title: General Manager

 

S-20

--------------------------------------------------------------------------------